EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
among
IDEX CORPORATION,
the Sellers party hereto,
and
CVI LASER, LLC
Dated as of May 10, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
ARTICLE I PURCHASE AND SALE
  3
1.01 CALCULATION OF PURCHASE PRICE
  3
1.02 PURCHASE AND SALE OF SECURITIES
  3
1.03 ASSUMPTION OF CERTAIN LIABILITIES
  3
1.04 THE CLOSING; PAYMENT FOR UNITS, INDEBTEDNESS AND COMPANY TRANSACTION
EXPENSES; TAX BENEFITS
  3
1.05 FINAL CASH ON HAND, NET WORKING CAPITAL AND INDEBTEDNESS CALCULATIONS
  4
1.06 ESCROW AMOUNT
  5
ARTICLE II CONDITIONS TO CLOSING; DELIVERIES
  6
2.01 CONDITIONS TO EACH PARTY’S OBLIGATION
  6
2.02 CONDITIONS TO BUYER’S OBLIGATIONS
  6
2.03 CONDITIONS TO SELLERS’ AND THE COMPANY’S OBLIGATIONS
  6
2.04 DELIVERIES
  7
ARTICLE III REPRESENTATIONS AND WARRANTIES OF EACH SELLER
  7
3.01 AUTHORITY
  7
3.02 EXECUTION AND DELIVERY; VALID AND BINDING AGREEMENT
  7
3.03 OWNERSHIP OF THE UNITS
  8
3.04 NO CONFLICT OR VIOLATION
  8
3.05 LITIGATION
  8
3.06 BROKERAGE
  8
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
  8
4.01 ORGANIZATION AND ORGANIZATIONAL POWER
  8
4.02 SUBSIDIARIES
  8
4.03 AUTHORIZATION; VALID AND BINDING AGREEMENT; NO BREACH; CONSENTS
  8
4.04 CAPITALIZATION AND RELATED MATTERS
  9
4.05 FINANCIAL STATEMENTS
  9
4.06 ABSENCE OF CERTAIN DEVELOPMENTS
  10
4.07 TITLE TO PROPERTIES; TANGIBLE ASSETS
  11
4.08 TAX MATTERS
  12
4.09 CONTRACTS AND COMMITMENTS
  12
4.10 INTELLECTUAL PROPERTY
  13
4.11 LITIGATION
  14
4.12 EMPLOYEE BENEFIT PLANS
  14
4.13 INSURANCE
  15
4.14 COMPLIANCE WITH LAWS, EXPORT CONTROLS, IMPORT LAWS, FOREIGN CORRUPT
PRACTICES ACT, AND OTHER APPLICABLE ANTI-BRIBERY/ANTI-CORRUPTION LAWS
  15
4.15 ENVIRONMENTAL MATTERS
  16
4.16 AFFILIATED TRANSACTIONS
  16
4.17 EMPLOYEES
  17
4.18 BROKERAGE
  17
4.19 GOVERNMENTAL LICENSES AND PERMITS
  17
4.20 CUSTOMERS AND SUPPLIERS
  17
4.21 ACCOUNTS RECEIVABLE
  18
4.22 INVENTORY
  18
4.23 PRODUCT WARRANTY
  18
4.24 NO OTHER REPRESENTATIONS
  18
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
  18
5.01 ORGANIZATION AND AUTHORITY
  18
5.02 AUTHORIZATION; VALID AND BINDING AGREEMENT
  18
5.03 NO BREACH
  18
5.04 LITIGATION
  19
5.05 INVESTMENT
  19
5.06 BROKERAGE
  19
5.07 KNOWLEDGE OF BUYER
  19
5.08 NO OTHER REPRESENTATIONS
  19
ARTICLE VI PRE-CLOSING COVENANTS
  19
6.01 CONDUCT OF BUSINESS
  19
6.02 ACCESS TO BOOKS AND RECORDS
  19
6.03 CONSENTS
  20
6.04 EXCLUSIVITY
  20
6.05 DATA ROOM MATERIALS
  20
6.06 UPDATES TO SCHEDULE 4.04
  20
6.07 REMAINING DUE DILIGENCE
  20
ARTICLE VII ADDITIONAL COVENANTS
  20
7.01 ACCESS TO BOOKS AND RECORDS
  20
7.02 DIRECTOR AND OFFICER LIABILITY AND INDEMNIFICATION
  21
7.03 REGULATORY FILINGS
  21
7.04 CONDITIONS
  22

i



--------------------------------------------------------------------------------



 



     
7.05 CONTACT WITH CUSTOMERS AND SUPPLIERS
  22
7.06 EMPLOYEE BENEFITS
  22
7.07 PAYMENT OF DIVIDEND
  23
7.08 CONFIDENTIALITY
  23
7.09 USE OF CORPORATE NAME OR TRADE NAME
  23
ARTICLE VIII TERMINATION
  24
8.01 TERMINATION
  24
8.02 EFFECT OF TERMINATION
  24
ARTICLE IX INDEMNIFICATION
  24
9.01 SURVIVAL OF REPRESENTATIONS AND WARRANTIES
  24
9.02 INDEMNIFICATION FOR THE BENEFIT OF BUYER
  24
9.03 INDEMNIFICATION FOR THE BENEFIT OF THE SELLERS
  25
9.04 SPECIAL RULE FOR FRAUD
  26
9.05 MANNER OF PAYMENT
  26
9.06 DEFENSE OF THIRD-PARTY CLAIMS
  26
9.07 DETERMINATION OF LOSS AMOUNT
  27
9.08 TERMINATION OF INDEMNIFICATION
  27
9.09 LIMITATION ON RECOURSE
  27
9.10 CHARACTERIZATION OF PAYMENTS
  27
ARTICLE X SELLER REPRESENTATIVE
  28
10.01 DESIGNATION
  28
10.02 AUTHORITY
  28
10.03 AUTHORITY; INDEMNIFICATION
  28
10.04 SELLER REPRESENTATIVE HOLDBACK
  28
10.05 EXCULPATION
  29
10.06 SURVIVAL
  29
ARTICLE XI ADDITIONAL COVENANTS AND AGREEMENTS
  29
11.01 DISCLOSURE GENERALLY
  29
11.02 ACKNOWLEDGMENTS BY BUYER
  29
11.03 TAX MATTERS
  30
11.04 WARN
  32
11.05 FURTHER ASSURANCES
  32
ARTICLE XII DEFINITIONS
  32
12.01 DEFINITIONS
  32
12.02 CROSS-REFERENCE OF OTHER DEFINITIONS
  35
ARTICLE XIII MISCELLANEOUS
  37
13.01 PRESS RELEASES AND COMMUNICATIONS
  37
13.02 EXPENSES
  37
13.03 KNOWLEDGE DEFINED
  37
13.04 NOTICES
  37
13.05 ASSIGNMENT
  38
13.06 SEVERABILITY
  38
13.07 REFERENCES
  38
13.08 NO STRICT CONSTRUCTION
  38
13.09 AMENDMENT AND WAIVER
  38
13.10 COMPLETE AGREEMENT
  38
13.11 COUNTERPARTS
  38
13.12 WAIVER OF JURY TRIAL
  38
13.13 SPECIFIC PERFORMANCE
  38
13.14 GOVERNING LAW; CONSENT TO JURISDICTION
  39
13.15 LEGAL REPRESENTATION; CONFLICT WAIVER ACKNOWLEDGEMENT
  39

Exhibits
Exhibit A: Form of Escrow Agreement
Exhibit B: Form of Disbursing Agent Agreement
Exhibit C: Allocation Methodology

ii



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) dated as of May 10, 2011,
is made by and among IDEX Corporation, a Delaware corporation (“Buyer”), CVI
Laser, LLC, a Delaware limited liability company (the “Company”), the Persons
listed on the signature pages hereto under the heading “Sellers” (collectively
referred to herein as “Sellers” and individually as a “Seller”), and Norwest
Equity Partners VII, LP, as the Seller Representative (as such term is defined
in Section X.A of this Agreement). Capitalized terms used and not otherwise
defined herein have the meanings set forth in XII.
RECITALS
WHEREAS, Sellers collectively own all of the issued and outstanding Class A
Units and Class B Units (collectively, the “Units”) of the Company as of the
date of this Agreement.
WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer
desires to acquire from Sellers, and Sellers desire to sell to Buyer, all of the
Units which are issued and outstanding and owned by Sellers as of the Closing
Date.
          NOW, THEREFORE, in consideration of the premises, representations and
warranties and mutual covenants contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
I.
PURCHASE AND SALE
     A. Calculation of Purchase Price.
     1. At least three Business Days prior to the Closing Date, the Company
shall deliver to Buyer a certificate (the “Closing Payment Certificate”) setting
forth (i) its good faith estimate of Cash On Hand (such estimate is referred to
as the “Estimated Cash On Hand”), (ii) its good faith estimate of the Net
Working Capital Amount (such estimate is referred to as the “Estimated Net
Working Capital Amount”), (iii) its good faith estimate of the Closing Date
Indebtedness (such estimate is referred to as the “Estimated Closing Date
Indebtedness”), (iv) the aggregate amount of Company Transaction Expenses,
(v) the Transaction Payment Amount and (vi) wire instructions for the accounts
to which funds are to be wired.
     2. For purposes hereof, the “Purchase Price” means an amount equal to (A)
$400,000,000, plus (B) the Estimated Cash On Hand (which amount may be
negative), minus (C) the Estimated Closing Date Indebtedness, plus (D) the
amount, if any, by which the Estimated Net Working Capital Amount exceeds the
Target Net Working Capital Amount, minus (E) the amount, if any, by which the
Target Net Working Capital Amount exceeds the Estimated Net Working Capital
Amount, minus (F) without duplication, the aggregate amount, if any, of Company
Transaction Expenses to be paid by Buyer at the Closing (as detailed in the
Closing Payment Certificate), minus (G) the Transaction Payment Amount, minus
(H) the Escrow Amount, minus (I) the Seller Representative Holdback.
     B. Purchase and Sale of Securities. As of the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each Seller shall sell,
assign, transfer and convey to Buyer, and Buyer shall purchase and acquire from
each Seller, all of the Units held by such Seller as such ownership is set forth
on Schedule IV.D. The consideration to be paid to each Seller in exchange for
such Seller’s Units shall be an amount of cash equal to such Seller’s allocable
share of the Purchase Price as set forth on Schedule B (which Schedule B shall
be updated at and as of the Closing), which shall be subject to adjustment in
accordance with Section E hereof. At the Closing, Buyer shall pay to the
Disbursing Agent on behalf of Sellers an amount equal to the Purchase Price by
wire transfer of immediately available funds so that the Disbursing Agent can
pay such cash to each Seller pursuant to the terms of the Disbursing Agent
Agreement.
     C. Assumption of Certain Liabilities. Notwithstanding anything to the
contrary herein, the parties hereto acknowledge and agree: (a) that the
liabilities and other obligations set forth on Schedule I.C (the “Assumed
Liabilities”) are known to Buyer and shall continue to be liabilities and
obligations of the Company and its Subsidiaries from and after the Closing, (b)
that the amounts of the Assumed Liabilities set forth on Schedule I.C reflect
the Company’s estimate of the amounts of such Assumed Liabilities as of the date
hereof (or, if otherwise indicated on such Schedule I.C, as of the date so
indicated), (c) that the actual amount of such Assumed Liabilities as of the
date hereof (or such otherwise indicated date), both on an individual and
aggregate basis, may differ from the actual amounts thereof both as of the date
of such estimate and, if different, as of the date hereof, and, additionally,
such amounts may change over time and (d) that in no event shall the Assumed
Liabilities, or any variations to or changes in the amounts of the Assumed
Liabilities (including as between estimated amounts and actual amounts), be
subject to any purchase price adjustment under Section I.E, indemnification
under IX, or any other recourse against any Seller pursuant to the terms of this
Agreement.
     D. The Closing; Payment for Units, Indebtedness and Company Transaction
Expenses; Tax Benefits.

3



--------------------------------------------------------------------------------



 



     1. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Latham & Watkins LLP located at
355 South Grand Avenue, Los Angeles, California 90071 at 10:00 a.m. (Albuquerque
time) on the second Business Day following satisfaction or waiver of all of the
closing conditions set forth in II (other than those to be satisfied at the
Closing) or on such other date as is mutually agreeable to Buyer and the Seller
Representative. The date on which the Closing shall occur is referenced herein
as the “Closing Date”.
     2. Upon the terms and subject to the conditions set forth in this
Agreement, the parties hereto shall consummate the following transactions as of
the Closing:
          Buyer shall deliver the Purchase Price to the Disbursing Agent in
accordance with Section B in exchange for the Units held by each Seller;
          Buyer shall deliver the Escrow Amount to the Escrow Agent in
accordance with Section I.F;
          Buyer shall repay, or cause to be repaid, on behalf of the Company and
its Subsidiaries, the Indebtedness of the Company and its Subsidiaries set forth
on Schedule 0, in each case, in such amounts as are then outstanding as of
immediately prior to the Closing in accordance with the terms thereof (and to
the extent available, any payoff letters with respect thereto), by wire transfer
of immediately available funds (the “Indebtedness Payoff Amount”); provided,
however, that notwithstanding its inclusion on Schedule 0, Buyer may elect to
assume all obligations under (and shall not then be required to repay or cause
to be repaid) the Industrial Revenue Bonds, series 1998, issued by the City of
Albuquerque, New Mexico; and
          Buyer shall pay, or cause to be paid, on behalf of Sellers and the
Company, the Company Transaction Expenses (as detailed in the Closing Payment
Certificate) by wire transfer of immediately available funds to accounts
specified in the Closing Payment Certificate.
     3. Sellers acknowledge that they will have no claims against Buyer with
respect to (i) payments that have been actually wired by Buyer to the Disbursing
Agent pursuant to Section 0 or to the Seller Representative pursuant to
Section E.3, in each case upon receipt by such Person, or (ii) any division of
such payments among Sellers thereafter, except, in each case, to the extent any
payments by Buyer are insufficient to satisfy its obligations under, or
otherwise result in a breach or violation of, the terms of this Agreement.
     4. Any Tax benefit arising from the payment of the Indebtedness Payoff
Amount (exclusive of the step-up in basis of the assets attributable thereto)
and any Company Transaction Expenses shall be allocated to Sellers.
     E. Final Cash On Hand, Net Working Capital and Indebtedness Calculations.
     1. Determination. As promptly as possible, but in any event within 90 days
after the Closing Date, the Seller Representative will deliver to Buyer an
audited consolidated balance sheet of the Company as of the Determination Moment
(the “Closing Balance Sheet”), prepared, at Buyer’s expense, in accordance with
GAAP applied consistently with the Company’s Accounting Practices and
Procedures, and a reasonably detailed statement (the “Closing Statement”)
setting forth the Seller Representative’s calculations of Cash On Hand, the
Closing Date Indebtedness and the Net Working Capital Amount prepared based on
the Closing Balance Sheet. From the Closing until the delivery of the Closing
Balance Sheet and the Closing Statement, the Seller Representative and its
auditors, accountants and other representatives shall be permitted reasonable
access during normal business hours to the Company’s and its Subsidiaries’
auditors, accountants, facilities, personnel, books and records and other
documents in connection with the preparation of the Closing Balance Sheet and
the Closing Statement. In connection with the preparation of the Closing Balance
Sheet, KPMG LLP will perform a review of the inventory of the Company and its
Subsidiaries consistent with the standard inventory work performed by KPMG LLP
in connection with an audit, as set forth on Schedule E, which review will be
performed at Buyer’s sole expense and the results of which will be included in
the Closing Balance Sheet and the Closing Statement. For the avoidance of doubt,
to the extent of any inconsistency between generally accepted auditing standards
(“GAAS”) necessary to issue financial statements in accordance with GAAP and
Schedule 1.05, the GAAS requirements shall control. After delivery of the
Closing Balance Sheet and the Closing Statement, Buyer and its accountants shall
be permitted reasonable access during normal business hours to review the work
papers, if any, of the Seller Representative (including any work papers of the
Seller Representative’s accountants) related to the preparation of the Closing
Balance Sheet and the Closing Statement, subject to such confidentiality
restrictions as the Seller Representative or its accountants shall reasonably
request. Buyer and its accountants may make inquiries of the Seller
Representative and its accountants regarding questions concerning or
disagreements with the Closing Statement arising in the course of its review
thereof, and the Seller Representative shall, and shall use its commercially
reasonable efforts to cause any such accountants to, cooperate with and respond
to such inquiries. If Buyer has any objections to the Closing Statement, Buyer
shall deliver to the Seller Representative a statement setting forth in
reasonable detail the item in dispute, the amount thereof in dispute and the
basis for its objections thereto (an “Objections Statement”). If an Objections
Statement is not delivered to the Seller Representative within 30 days after
delivery of the Closing Statement (or if access to the work papers as described
above is requested, within 30 days after such access is granted), the Closing
Statement shall be final, binding and non-appealable by the parties hereto. The
Seller Representative and Buyer

4



--------------------------------------------------------------------------------



 



shall negotiate in good faith to resolve any objections set forth in the
Objections Statement (and all such discussions related thereto shall, unless
otherwise agreed by the Seller Representative and Buyer, be governed by Rule 408
of the Federal Rules of Evidence (and any applicable similar state rule)), but
if they do not reach a final resolution within 15 days after the delivery of the
Objections Statement, the Seller Representative and Buyer shall submit such
dispute to PriceWaterhouseCoopers LLP (the “Independent Auditor”). If any
dispute is submitted to the Independent Auditor, each party will furnish to the
Independent Auditor such work papers and other documents and information
relating to the disputed issues as the Independent Auditor may request and are
available to that party or its independent accountants (including information of
the Company and its Subsidiaries) and each party shall be afforded the
opportunity to present the Independent Auditor material relating to the
determination and to discuss the determination with the Independent Auditor. The
Independent Auditor shall not act as an arbitrator and shall resolve only those
matters that remain in dispute after the 15-day resolution period. It is the
intent of Buyer and the Company that the process set forth in this Section I.E
and the activities of the Independent Auditor in connection herewith are not
intended to be and, in fact, are not arbitration and that no formal arbitration
rules shall be followed (including rules with respect to procedures and
discovery). The Seller Representative and Buyer shall use their commercially
reasonable efforts to cause the Independent Auditor to resolve all such
disagreements as soon as practicable but in no event later than 30 days after
submission of the disputed issues to the Independent Auditor. The resolution of
the dispute by the Independent Auditor shall be final, binding and
non-appealable on the parties hereto. The Closing Statement shall be modified if
necessary to reflect such determination. The fees and expenses of the
Independent Auditor shall be allocated to be paid by Buyer, on the one hand,
and/or the Seller Representative (which amount may be paid from the Seller
Representative Holdback), on the other hand, based upon the percentage which the
portion of the contested amount not awarded to each party bears to the amount
actually contested by such party, as determined by the Independent Auditor.
     2. Adjustments.
          Cash On Hand Adjustment. If the Cash On Hand as finally determined
pursuant to Section I.E.1 above is greater than the Estimated Cash On Hand,
Buyer or the Company shall pay to each Seller such Seller’s Percentage Share of
such excess in accordance with Section I.E.3. If the Cash On Hand as finally
determined pursuant to Section I.E.1 above is less than the Estimated Cash On
Hand, Buyer shall be paid such shortfall in accordance with Section I.E.3.
          Net Working Capital Adjustment. If the positive difference between Net
Working Capital Amount as finally determined pursuant to Section I.E.1 above and
the Estimated Net Working Capital Amount is greater than $1,000,000, Buyer or
the Company shall pay to each Seller such Seller’s Percentage Share of such
excess over $1,000,000 in accordance with Section I.E.3. If the absolute value
of the negative difference between Net Working Capital Amount as finally
determined pursuant to Section I.E.1 above and the Estimated Net Working Capital
Amount is greater than $1,000,000, Buyer shall be paid such excess over
$1,000,000 in accordance with Section I.E.3.
          Closing Date Indebtedness Adjustment. If the Closing Date Indebtedness
as finally determined pursuant to Section I.E.1 above is less than the Estimated
Closing Date Indebtedness, Buyer or the Company shall pay to each Seller such
Seller’s Percentage Share of such shortfall in accordance with Section I.E.3. If
the Closing Date Indebtedness as finally determined pursuant to Section I.E.1
above is greater than the Estimated Closing Date Indebtedness, Buyer shall be
paid such excess in accordance with Section I.E.3.
     3. Final Adjustment Amount. Without duplication, all amounts owed pursuant
to Sections 0, 0, and 0 shall be aggregated, and the net amount (if any) owed by
Buyer to Sellers, on the one hand, or from the Escrow Fund to Buyer, on the
other hand, shall be referred to as the “Final Adjustment Amount”; it being
understood and agreed that if the net effect pursuant to this Section I.E.3 is
an increase in the total consideration payable by Buyer, then Buyer shall make a
cash payment to the Disbursing Agent in an amount equal to such Final Adjustment
Amount, and if the net effect pursuant to this Section I.E.3 is a decrease in
the total consideration payable by Buyer, then the Seller Representative shall
cause to be paid to Buyer from the Escrow Fund an aggregate amount equal to the
Final Adjustment Amount; provided that to the extent such Final Adjustment
Amount to be paid to Buyer exceeds the Escrow Fund, each Seller shall pay to
Buyer such Seller’s Percentage Share of such excess. The Final Adjustment Amount
shall be treated as an adjustment to the total consideration paid by Buyer.
Payment of the Final Adjustment Amount shall be paid by wire transfer of
immediately available funds to an account designated by Buyer, in the case of
any payment to Buyer, and the Seller Representative, in the case of any payment
to the Sellers, within five business days after the date of final determination.
     F. Escrow Amount. The “Escrow Amount” shall initially be an aggregate
amount equal to $20,000,000, subject to replenishment pursuant to the terms of
this Section F, and shall be released in accordance with the terms of the Escrow
Agreement. In the event that the Final Adjustment Amount (a) decreases the
Purchase Price, (b) is paid to Buyer from the Escrow Fund in accordance with
Section I.E.3, and (c) is greater than $3,000,000 in the aggregate, then, within
15 days of the payment of the Final Adjustment Amount by the Escrow Agent, the
Seller Representative shall deliver to the Escrow Agent from the Seller
Representative Holdback an amount equal to the amount by which the Final
Adjustment Amount exceeds $3,000,000 (the “Replenishment Amount”); provided that
in no event shall the Replenishment Amount delivered by the Seller
Representative reduce the funds remaining in the Seller Representative Holdback
to an amount less than $1,000,000 (the “Holdback Floor”); provided further that
in no event shall the Replenishment Amount delivered by the Seller
Representative exceed $2,000,000 in the aggregate (the “Replenishment Cap”). For
the avoidance of doubt, neither the Seller Representative nor the Sellers shall
have any

5



--------------------------------------------------------------------------------



 



obligation to replenish the Escrow Fund (i) in the event that the Final
Adjustment Amount is $3,000,000 or less in the aggregate or (ii) for any portion
of the Final Adjustment Amount paid to Buyer from the Escrow Fund in excess of
the Replenishment Cap.
II.
CONDITIONS TO CLOSING; DELIVERIES
     A. Conditions to Each Party’s Obligation. The respective obligation of each
party hereto to consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver by such party of the following conditions
on or prior to the Closing Date:
     1. All of the consents and approvals of governmental authorities which are
set forth on Schedule II.A.1 shall have been obtained;
     2. No judgment, decree or order shall have been entered, promulgated,
enforced or issued by any governmental authority which would prevent the
consummation of the transactions contemplated by this Agreement;
     3. At the Closing, Buyer and the Seller Representative, on behalf of
Sellers, shall have delivered the Escrow Agreement, duly executed by Buyer, the
Seller Representative, and the Escrow Agent; and
     4. At the Closing, Buyer and the Seller Representative, on behalf of
Sellers, shall have delivered the Disbursing Agent Agreement, duly executed by
Buyer, the Seller Representative, and the Disbursing Agent.
     B. Conditions to Buyer’s Obligations. The obligation of Buyer to consummate
the transactions contemplated by this Agreement, is subject to the satisfaction,
on or prior to the Closing Date, of each of the following conditions (any of
which, in Buyer’s absolute and sole discretion, may be waived in writing in
whole or in part without impairing or affecting any right of indemnification or
to equitable relief under this Agreement except as provided herein):
     1. The representations and warranties set forth in III and IV shall be true
and correct at and as of the date of this Agreement and as of the Closing Date
as though then made (other than those representations and warranties that
address matters as of particular dates which shall be true and correct at and as
of such particular dates), except where the failure of such representations and
warranties to be so true and correct has not had, individually or in the
aggregate, a material adverse effect on (i) the assets, business, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole or (ii) the ability of Sellers and the Company to consummate the
transactions contemplated hereby;
     2. The Company and Sellers shall have performed in all material respects
all of the covenants and agreements required to be performed by them under this
Agreement at or prior to the Closing;
     3. Since the date of this Agreement, no Material Adverse Change shall have
occurred and be continuing;
     4. No action, suit or proceeding shall be pending against Buyer, Sellers or
the Company, at law or in equity, by any federal, state, municipal or other
governmental department, commission, board, bureau or agency, domestic or
foreign, seeking to enjoin, or adversely affecting (other than in an immaterial
manner), the transactions contemplated by this Agreement; and
     5. At the Closing, the Company or the Seller Representative, on behalf of
Sellers, shall have delivered to Buyer a certificate of the Company in the form
reasonably satisfactory to Buyer, dated as of the Closing Date, stating that the
preconditions specified in Sections II.B.1, II.B.2 and II.B.4, as they relate to
the Company and the Sellers, have been satisfied.
     6. All agreements and other arrangements, whether oral or written, with
Related Persons which are disclosed pursuant to Section IV.P shall be terminated
on or prior to the Closing, except to the extent the continuation thereof is
specifically consented to by Buyer in writing.
     C. Conditions to Sellers’ and the Company’s Obligations. The obligation of
Sellers and the Company to consummate the transactions contemplated by this
Agreement, is subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions (any of which, in the Seller Representative’s
absolute and sole discretion, may be waived in writing in whole or in part
without impairing or affecting any right of indemnification or to equitable
relief under this Agreement):

6



--------------------------------------------------------------------------------



 



     1. The representations and warranties set forth in V shall be true and
correct at and as of the date of this Agreement and as of the Closing Date as
though then made (other than those representations and warranties that address
matters as of particular dates which shall be true and correct at and as of such
particular dates), except where the failure of such representations and
warranties to be so true and correct has not had, individually or in the
aggregate, a material adverse affect on (i) the assets, business, financial
condition or results of operations of Buyer or (ii) the ability of Buyer to
consummate the transactions contemplated hereby;
     2. Buyer shall have performed in all material respects all of the covenants
and agreements required to be performed by it under this Agreement at or prior
to the Closing;
     3. No action, suit or proceeding shall be pending against Buyer, Sellers or
the Company, at law or in equity, by any federal, state, municipal or other
governmental department, commission, board, bureau or agency, domestic or
foreign, seeking to enjoin, or adversely affecting (other than in an immaterial
manner), the transactions contemplated by this Agreement; and
     4. At the Closing, Buyer shall have delivered to the Seller Representative
a certificate of Buyer in the form reasonably satisfactory to the Seller
Representative, dated as of the Closing Date, stating that the preconditions
specified in Sections II.C.1, II.C.2 and II.C.3, as they relate to the Buyer,
have been satisfied.
     D. Deliveries.
     1. At or prior to the Closing, the Company or the Seller Representative, on
behalf of Sellers, shall deliver, or cause to be delivered, to Buyer:
          a copy of the articles of organization of the Company (certified by
the Secretary of the State of Delaware) and a certificate of good standing from
the State of Delaware for the Company dated within five days of the Closing
Date;
          a certified copy of the Company’s operating agreement;
          certified copies of the resolutions duly adopted by the Company’s
management committee authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated hereby to which the Company is a
party, and the consummation of the transactions contemplated hereby and thereby;
          such instruments as shall be necessary and reasonably requested by
Buyer documenting the transfer to Buyer of title in and to the Units in
accordance with the terms of this Agreement; and
          payoff letters in form and substance reasonably satisfactory to Buyer
relating to all Indebtedness paid pursuant to Section 1.04(b)(iii), in each case
evidencing the aggregate amount of such Indebtedness outstanding as of the
Closing Date (including any interest accrued thereon and any prepayment or
similar penalties and expenses associated with the prepayment of such
Indebtedness on the Closing Date).
     2. At or prior to the Closing, Buyer shall deliver, or shall cause to be
delivered, to the Seller Representative certified copies of the resolutions duly
adopted by Buyer’s board of directors (or its equivalent governing body)
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby.
III.
REPRESENTATIONS AND WARRANTIES OF EACH SELLER
     Each Seller, solely for himself, herself or itself (on a several and not
joint basis), represents and warrants to Buyer as of the date hereof as follows:
     A. Authority. Such Seller has all requisite legal capacity, power and
authority (including, if applicable, full organizational power and authority) to
execute and deliver this Agreement and to perform such Seller’s obligations
hereunder.
     B. Execution and Delivery; Valid and Binding Agreement. This Agreement has
been duly authorized, executed and delivered by such Seller, and no other
proceedings by such Seller are necessary to authorize the execution, delivery or
performance of this Agreement by such Seller or the consummation by such Seller
of the transactions contemplated hereby. Assuming this Agreement is the valid
and binding agreement of each of the other parties hereto, this Agreement
constitutes a valid and binding agreement of such Seller, enforceable against
such Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy laws, other similar laws affecting creditors’ rights and
general principles of equity affecting the availability of specific performance
and other equitable remedies.

7



--------------------------------------------------------------------------------



 



     C. Ownership of the Units. Such Seller is the record and beneficial owner
of the Units set forth opposite such Seller’s name on Schedule IV.D. At Closing,
such Seller shall transfer to Buyer good title to such Seller’s Units, free and
clear of any Liens, other than applicable federal and state securities law
restrictions and restrictions and Liens being released at the Closing.
     D. No Conflict or Violation. Except, (i) with respect to clauses 1(y)(B)
and (2) below, for matters that individually or in the aggregate, are not
reasonably expected to prevent, materially impede, interfere with, hinder or
delay the consummation by such Seller of the transactions contemplated hereby,
and (ii) for the applicable requirements of the HSR Act and foreign equivalents
thereof (the “Foreign Equivalents”) and approval of the French Ministry of
Economy pursuant to articles L. 151-3 and R. 153-1 and seq. of the French
Monetary and Financial Code (Code Monétaire et Financier) and article 4 of the
Order (Arrété) dated March 7, 2003 (collectively, the “French Legal
Requirements”), the execution, delivery and performance of this Agreement by
such Seller and the consummation of the transactions contemplated hereby do not
(1) result in (x) the creation of any Lien upon any Units held by such Seller
under, or (y) result in any breach of, constitute any default under, or result
in a violation of, in each case (A) the provisions of such Seller’s certificate
or articles of incorporation or bylaws or equivalent organizational documents,
(B) any material indenture, mortgage, lease, loan agreement or other material
agreement or instrument to which such Seller is bound, or any law, statute or
regulation or (C) any order, judgment or decree to which such Seller is subject,
or (2) require any permit, authorization, consent or approval by, filing with or
notice or declaration to any court or other governmental body.
     E. Litigation. There are no actions, suits or proceedings pending or, to
such Seller’s knowledge, threatened against such Seller, at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau or agency, domestic or foreign, relating to or
affecting in any adverse manner the transactions contemplated by this Agreement.
     F. Brokerage. No broker, finder, financial advisor, investment banker or
other Person is entitled to any brokerage commissions, finders’ fees or similar
compensation in connection with this Agreement or the transactions contemplated
by this Agreement based on any arrangement or agreement made by or on behalf of
such Seller.
IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Buyer as of the date hereof that:
     A. Organization and Organizational Power. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and the Company has all requisite limited
liability company power and authority to own, operate and lease its properties
and to carry on its businesses as now conducted. The Company is duly qualified
or licensed to do business and is in good standing in every jurisdiction in
which its ownership of assets or property or the conduct of businesses as now
conducted requires it to be so qualified or licensed, except where the failure
to be so qualified or licensed or in good standing would not materially affect
the ability of Buyer and the Company to operate the business of the Company and
its Subsidiaries in the ordinary course and consistent with past practices. The
Company has made available to Buyer true and complete copies of the
organizational documents of the Company as currently in effect.
     B. Subsidiaries.
     1. Except as set forth on Schedule IV.B, neither the Company nor any of its
Subsidiaries owns any stock, partnership interest, joint venture interest or
other equity ownership interest in any other Person. Schedule IV.B sets forth
the jurisdiction of organization of each Subsidiary of the Company and each
jurisdiction where the Company and each Subsidiary of the Company is qualified
to do business.
     2. Except as set forth on Schedule IV.B, each Subsidiary of the Company is
wholly owned by the Company or another Subsidiary of the Company as indicated on
Schedule IV.B.
     3. Each Subsidiary of the Company identified on Schedule IV.B (i) is
validly existing and in good standing (when applicable) under the laws of the
jurisdiction of its organization, (ii) has all requisite organizational power
and authority to own, operate and lease its properties and to carry on its
businesses as now conducted and (iii) is duly qualified or licensed to do
business and is in good standing in every jurisdiction in which its ownership of
assets or property or the conduct of its business as now conducted requires it
to be so qualified or licensed, except in the case of clause (iii), where the
failure to be so qualified or licensed or in good standing would not materially
affect the ability of Buyer and the Company to operate the business of the
Company and its Subsidiaries in the ordinary course and consistent with past
practices. The Company has made available to Buyer true and complete copies of
the organizational documents of each of its Subsidiaries as currently in effect.
     4. The minute books of the Company and each Subsidiary of the Company
contain records, that are true and correct in all material respects, of all
meetings and other material corporate actions held or taken since January 1,
2008 of their respective shareholders, members, partners or other equity holders
and boards of directors or other governing bodies (including committees of their
respective boards of directors or other governing bodies) through the date
hereof. All such minute books of the Company and its Subsidiaries have been made
available to Buyer.
     C. Authorization; Valid and Binding Agreement; No Breach; Consents.

8



--------------------------------------------------------------------------------



 



     1. The Company has all requisite limited liability company power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered by the Company and no other
limited liability company action on the part of the Company is necessary to
authorize the execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations hereunder or the consummation by
the Company of the transactions contemplated by this Agreement. Assuming that
this Agreement is a valid and binding obligation of each of the other parties
hereto, this Agreement constitutes a valid and binding obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy laws, other similar laws affecting creditors’ rights
and general principles of equity affecting the availability of specific
performance and other equitable remedies.
     2. Except (i) as set forth on Schedule IV.C, (ii) for the applicable
requirements of the HSR Act and the Foreign Equivalents and approval of the
French Ministry of Economy pursuant to the French Legal Requirements and
(iii) with respect to clauses (1)(y) and (2) below, where the failure of any of
the following to be true would not materially affect the ability of Buyer and
the Company to operate the business of the Company and its Subsidiaries, after
the Closing, in the ordinary course and consistent with past practices, the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby do not (1) result in any
breach of, constitute a default under, result in a violation of, result in the
creation of any Lien (other than a Permitted Lien) upon any asset or property of
the Company or any of its Subsidiaries, or give rise to any third-party rights
of termination or amendment or to a loss of a material benefit to which the
Company or any of its Subsidiaries is entitled (x) under the provisions of the
Company’s or any of its Subsidiaries’ certificate or articles of incorporation
or bylaws or equivalent organizational documents, (y) under any indenture,
mortgage, lease, loan agreement or other agreement or instrument to which the
Company or any of its Subsidiaries is bound, or any law, statute or regulation
or (z) under any order, judgment or decree to which the Company or any of its
Subsidiaries is subject, or (2) require any permit, authorization, consent or
approval by, filing with or notice or declaration to any court or other
governmental body.
     3. Except (i) as otherwise set forth on Schedule IV.C or (ii) where the
failure of any of the following to be true would not materially affect the
ability of Buyer and the Company to operate the business of the Company and its
Subsidiaries, after the Closing, in the ordinary course and consistent with past
practices, no consent, approval or authorization of, or declaration, filing or
registration with, any Person is required to be made or obtained by any Seller,
the Company, or any Subsidiary of the Company in connection with the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement.
     D. Capitalization and Related Matters.
     1. (i) Schedule IV.D sets forth the authorized and, as of the date of this
Agreement, issued and outstanding equity interests of the Company and its
Subsidiaries, the name of each record holder of the Company’s or such
Subsidiary’s equity interests, and the amount of such class of the Company’s or
its Subsidiaries’ equity interests held of record by each such holder and
(ii) the Units represent one hundred percent (100%) of the issued and
outstanding equity interests in the Company.
     2. Except as set forth on Schedule IV.D, all outstanding Units and other
equity securities of the Company and each of its Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable, free and
clear of any preemptive rights. Except as set forth on Schedule IV.D, there are
no outstanding (i) Units, other equity interests or voting securities of the
Company or any of its Subsidiaries, (ii) securities of the Company or any of its
Subsidiaries convertible into or exchangeable for Units, other equity interests
or voting securities of the Company or any of its Subsidiaries or (iii) options,
warrants, unit appreciation rights, phantom units or other rights to acquire
from the Company or any of its Subsidiaries, or other obligations of the Company
or any of its Subsidiaries to issue, deliver or sell, any Units, other equity
interests or voting securities or securities convertible into or exchangeable
for equity interests or voting securities of the Company or any of its
Subsidiaries (the items in clauses IV.D.2(i), IV.D.2(ii) and IV.D.2(iii) being
referred to collectively as the “Company Securities”). Except as set forth on
Schedule IV.D, there are no outstanding obligations of the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire or retire for value any
Company Securities. Except as set forth on Schedule IV.D, there are no voting
trusts, shareholder agreements, proxies or other agreements or understandings in
effect to which the Company or any of its Subsidiaries is a party, or by which
it is bound, with respect to the governance of the Company or any of its
Subsidiaries or the voting or transfer of any Company Securities.
     3. Schedule IV.D.3 sets forth a list of all outstanding Indebtedness of the
Company and each Subsidiary of the Company. No material default exists with
respect to any such Indebtedness.
     E. Financial Statements.
     1. Set forth on Schedule E are: (i) an unaudited consolidated balance sheet
as of March 31, 2011 (the “Latest Balance Sheet”), and the related consolidated
statements of income and cash flow of the Company for the 3-month period then
ended (together with the Latest Balance Sheet, the “Unaudited Financial
Statements”) and (ii) the audited consolidated balance sheet as of December 31,
2010, (the “2010 Audited Balance Sheet”), and the related consolidated
statements of income and cash flow of the Company for the fiscal years ended
December 31, 2010

9



--------------------------------------------------------------------------------



 



(together with the 2010 Audited Balance Sheet, the “Audited Financial
Statements” and, together with the Unaudited Financial Statements, the
“Financial Statements”). Except as set forth on Schedule E, the Financial
Statements (including the related notes and schedules) have been based upon the
information concerning the Company and its Subsidiaries contained in the
Company’s and its Subsidiaries’ books and records, and present fairly in all
material respects the consolidated financial condition and results of operations
of the Company and its Subsidiaries (taken as a whole) as of the times and for
the periods referred to therein and have been prepared in accordance with GAAP
consistently applied throughout the periods referred to therein (subject, in the
case of the Unaudited Financial Statements, to normal year-end audit
adjustments, which are not expected, individually or in the aggregate, to be
material in amount or effect and the absence of footnotes and other presentation
items).
     2. The Company and its Subsidiaries maintain in all material respects
proper and adequate internal accounting controls which provide assurance that
(i) transactions are executed with management’s authorization; (ii) transactions
are recorded as necessary to prepare the consolidated financial statements of
the Company and its Subsidiaries and to maintain accountability for the
Company’s and its Subsidiaries’ consolidated assets; (iii) prevention or timely
detection of unauthorized acquisition, use or disposition of the assets of the
Company and its Subsidiaries; (iv) the reporting of the Company’s and its
Subsidiaries’ assets is compared with existing assets at regular intervals; and
(v) accounts, notes and other receivables and inventory are recorded, and proper
and adequate procedures are implemented to effect the collection thereof on a
current and timely basis.
     3. There are no liabilities or obligations of the Company or any of its
Subsidiaries of the nature required to be disclosed in a balance sheet prepared
in accordance with GAAP, other than liabilities and obligations: (i) reflected
or reserved against on the Company’s Latest Balance Sheet; (ii) that were
incurred since the date of the Latest Balance Sheet solely in the ordinary
course of business consistent with past practice; (iii) incurred in connection
with the execution of this Agreement or the consummation of the transactions
contemplated hereby; or (iv) arising under contracts in accordance with their
terms (none of which results from, arises out of or relates to any breach of
contract, breach of contractual warranty, tort, infringement or violation of
law).
     4. There are no liabilities or obligations of the Company or any of its
Subsidiaries of any nature, whether absolute, accrued, contingent, known,
unknown, matured, unmatured or otherwise, and whether or not required to be
disclosed or provided for in financial statements prepared in accordance with
GAAP, other than liabilities and obligations: (i) of the nature required to be
disclosed in a balance sheet prepared in accordance with GAAP; (ii) reflected or
reserved against on the Company’s Latest Balance Sheet; (iii) that were incurred
since the date of the Latest Balance Sheet solely in the ordinary course of
business consistent with past practice; (iv) incurred in connection with the
execution of this Agreement or the consummation of the transactions contemplated
hereby; (v) arising under contracts in accordance with their terms (none of
which results from, arises out of or relates to any breach of contract, breach
of contractual warranty, tort, infringement or violation of law); or (vi) the
aggregate amount of which is less than $400,000 for all such liabilities and
obligations.
     F. Absence of Certain Developments.
     1. Except as set forth on Schedule IV.F.1, since December 31, 2010, until
the date of this Agreement, neither the Company nor any Subsidiary of the
Company has experienced any change, effect, event, occurrence, condition,
circumstance, state of facts or development that has had or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the assets, business, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole.
     2. Except as set forth on Schedule IV.F.2 or except as contemplated by this
Agreement, since December 31, 2010 until the date of this Agreement, neither the
Company nor any Subsidiary of the Company has:
          mortgaged, pledged or subjected to any Lien (other than Permitted
Liens), any of the assets or properties of the Company and its Subsidiaries;
          sold, assigned, leased or transferred any of the tangible assets or
property of the Company and its Subsidiaries to any Person other than the
Company and its Subsidiaries, having a value at the time of disposition greater
than $100,000 or $250,000 in the aggregate for all such assets, except in the
ordinary course of business consistent with past practice;
          sold, assigned, transferred, licensed or abandoned any of the Company
and its Subsidiaries’ material Intellectual Property, except in the ordinary
course of business consistent with past practice;
          entered into or consummated any other material transaction not in the
ordinary course of business or not otherwise consistent with the Company’s and
its Subsidiaries’ past practices involving consideration in excess of $100,000;
          settled or compromised any material action, suit or proceeding,
whether administrative, civil or criminal, in law or in equity, or before any
governmental authority or cancelled any material debts or waived any rights of
material value;

10



--------------------------------------------------------------------------------



 



          redeemed or repurchased, directly or indirectly, any equity interests
or declared, set aside or paid any dividends or made any other distributions
(whether in cash or in kind and except for any tax distributions) with respect
to any of its Units or other equity interests;
          issued, sold or transferred any of its equity interests, securities
convertible into its equity interests or warrants, options or other rights to
acquire its equity interests;
          made any capital expenditures or commitments therefore outside the
ordinary course of business consistent with past practice in excess of
$1,000,000 in the aggregate, except in accordance with the Company’s operating
budget for the 2011 fiscal year or other current operating budgets, as the case
may be, provided to Buyer prior to the date of this Agreement;
          changed any of its accounting policies, practices or procedures in any
material respect, except as required by GAAP;
          amended or modified its charter or bylaws;
          acquired (by merger, consolidation or other combination, or
acquisition of stock or assets or otherwise) any corporation, partnership or
other business organization, or any division thereof;
          made loans or advances to, guarantees for the benefit of, or
investments in any Affiliates in excess of $1,000,000 in the aggregate;
          (A) increased the salary of any officer or employee of the Company or
any of its Subsidiaries whose base salary plus bonus exceeded $100,000 for the
fiscal year ending December 31, 2010, other than annual increases or bonuses
made in the ordinary course of business consistent with the Company’s or any of
its Subsidiaries past practices and not exceeding, for any such officer or
employee, $25,000; or (B) entered into, materially amended or terminated any
Employee Benefit Plan or Foreign Plan (other than in the ordinary course
consistent with past practice);
          (A) made or changed any material Tax election, (B) settled or
compromised any material claim, notice, audit report or assessment in respect of
Taxes, (C) filed any amendment to a material Tax Return, or (D) surrendered any
right to claim a material Tax refund;
          except in the ordinary course of business, made any acceleration of
sales into a current period, or deferral of sales into a future period or any
change in pricing or discounts offered to customers of the Company or its
Subsidiaries or any change in its customer deposit policy; or
          agreed or committed to do any of the foregoing.
     G. Title to Properties; Tangible Assets.
     1. Except as set forth on Schedule IV.G.1, as of the date hereof, there is
no material Tangible Personal Property used in the operation of the business of
the Company and its Subsidiaries other than the Tangible Personal Property
reflected as owned on the Latest Balance Sheet and Tangible Personal Property
purchased in the ordinary course of business since the date of the Latest
Balance Sheet. Except as set forth on Schedule IV.G.1, the Owned Tangible
Personal Property is free and clear of any Liens (other than Permitted Liens).
Except as set forth in Schedule IV.G.1 and other than any damaged or
non-functioning equipment acquired by the Company or its Subsidiaries in such
condition for the strategic business purpose of repairing such equipment for use
in the operations of the Company or its Subsidiaries, the Tangible Personal
Property currently used in the business of the Company and its Subsidiaries is,
taken as a whole, in reasonable working order and is reasonably adequate for its
intended use, ordinary wear and tear and normal repairs and replacements
excepted.
     2. Schedule IV.G.2 lists all real property owned by the Company or any of
its Subsidiaries (“Owned Real Property”) identifying the address and owner
thereof. With respect to each parcel of Owned Real Property, except as set forth
on Schedule IV.G.2, and except for matters that would not, individually or in
the aggregate, reasonably be expected to materially impair or interfere with the
current use or operation or the value of the Owned Real Property: (i) the
Company or one of its Subsidiaries has good, valid and marketable fee simple
title, free and clear of all Liens, except for Permitted Liens, to each parcel
of Owned Real Property; (ii) neither the Company nor any of its Subsidiaries has
leased or otherwise granted to any Person the right to use or occupy such Owned
Real Property or any portion thereof; and (iii) there are no outstanding
options, rights of first offer or rights of first refusal to purchase such Owned
Real Property or any portion thereof or interest therein.
     3. The real property demised by the lease and sublease agreements described
on Schedule IV.G.3 (the “Real Property Leases”) constitutes all of the material
real property leased or subleased by the Company and its Subsidiaries (the
“Leased Real Property”) (excluding, for the avoidance of doubt, among other
things, any short-term

11



--------------------------------------------------------------------------------



 



leases or subleases (e.g., with a lease term of less than one year) with nominal
rent). Except as set forth on Schedule IV.G.3, the Real Property Leases are, to
the Company’s knowledge, in full force and effect, enforceable in accordance
with their terms, subject to proper authorization and execution of such Real
Property Lease by the other party thereto and the limitations of bankruptcy
laws, other similar laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies. The Company has made available to Buyer copies of the Real Property
Leases. Except as set forth on Schedule IV.G.3: (i) to the Company’s knowledge,
neither the Company nor any of its Subsidiaries is in material breach or default
under any of such Real Property Leases and neither the Company nor any of its
Subsidiaries has received any written notice of any material default or event
that with notice or lapse of time, or both, would constitute a material default
by the Company or any of its Subsidiaries under such Real Property Leases;
(ii) the other party to such Real Property Lease is not an Affiliate of, and
otherwise does not have any material economic interest in, the Company or the
applicable Subsidiary; (iii) the Company or the applicable Subsidiary has a good
and valid leasehold interest in all Leased Real Property and has not
collaterally assigned, mortgaged, deeded in trust or granted any other Lien in
such Real Property Lease or any interest therein other than Permitted Liens;
(iv) there are no material Liens affecting the Real Property Leases, other than
Permitted Liens; and (v) the Real Property Leases constitute all written and
oral agreements of any kind for the leasing, rental, use or occupancy of the
Leased Real Property and are the result of bona fide arms length negotiations
between the parties.
     H. Tax Matters. Except as set forth on Schedule IV.H:
     1. The Company and its Subsidiaries have filed all material Tax Returns
required to be filed by them (taking into account all applicable extensions)
through the date hereof and all such Tax Returns are complete and correct in all
material respects.
     2. All material Taxes of the Company and its Subsidiaries required to be
paid have been paid by the Company and its Subsidiaries.
     3. No unresolved dispute or claim concerning any material Tax liability of
the Company or any of its Subsidiaries has been asserted by any Tax authority in
writing.
     4. Neither the Company nor any of its Subsidiaries has waived any statute
of limitations in respect of any material Taxes or agreed to any extension of
time with respect to a material Tax assessment or deficiency which waiver or
extension remains in effect.
     5. There are no material Liens for Taxes (other than Permitted Liens) on
any of the assets of the Company or any of its Subsidiaries.
     6. To the Company’s knowledge, no claim has ever been made by a Tax
authority in a jurisdiction where the Company or any of its Subsidiaries does
not file a Tax Return that the Company or such Subsidiary (as the case may be)
is subject to taxation by that jurisdiction in respect of Taxes that would be
covered by or would be the subject of such Tax Return.
     7. The Company has delivered or made available to Buyer complete and
accurate copies of all federal, state and foreign income Tax Returns of the
Company and its Subsidiaries that have been filed for all taxable years ended
after December 31, 2007.
     8. No power of attorney with respect to any Taxes of the Company or any of
its Subsidiaries has been executed or filed with any Tax authority, which power
of attorney is still in effect.
     9. The Company is taxable as a partnership for United States federal income
tax purposes. Other than CVI Laser International LLC, the Company does not own a
single member limited liability company which is treated as a disregarded
entity. No entity classification election pursuant to Treasury Regulations
Section 301.7701-3 has been filed with respect to the Company or any of the
Company’s Subsidiaries.
     10. Neither the Company nor any of its Subsidiaries is or has been a party
to any “listed transaction,” as defined in Section 6707A(c)(2) of the Code and
Treasury Regulations Section 1.6011-4(b)(2).
     11. Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or any similar agreement.
     I. Contracts and Commitments.
     1. Except as set forth on Schedule IV.I.1 and other than any Employee
Benefit Plan and any Foreign Plan, as of the date of this Agreement neither the
Company nor any of its Subsidiaries is party to any written or oral: (i) note,
debenture, guarantee, mortgage, loan agreement or indenture relating to
Indebtedness or any other agreement which imposes a Lien (other than a Permitted
Lien) on the property or assets of the Company; (ii) lease or

12



--------------------------------------------------------------------------------



 



agreement under which it is lessee of, or holds or operates any tangible
personal property owned by any other party, for which the annual rental exceeds
$500,000 and which is not terminable on 60 or fewer days notice by the Company
or any Subsidiary of the Company without liability for any material penalty;
(iii) lease or agreement under which it is lessor of or permits any third party
to hold or operate any tangible personal property, for which the annual rental
exceeds $500,000 and which is not terminable by on 60 or fewer days notice by
the Company or any Subsidiary of the Company without liability for any material
penalty; (iv) contract or group of related contracts with the same party for the
purchase of products, inventory, supplies, equipment, machinery, services or
other tangible personal property by the Company or any of its Subsidiaries,
under which the undelivered balance of such products, inventory, supplies,
equipment, machinery, services or other personal property has a selling price in
excess of $500,000 and which is not terminable on 60 or fewer days notice by the
Company or any Subsidiary of the Company without liability for any material
penalty; (v) contract (exclusive of purchase orders issued in the ordinary
course of business) with any customer of the Company or any of its Subsidiaries
that has generated at least $1,000,000 of net revenue to the Company during the
12-month period ending December 31, 2010; (vi) contract containing covenants
limiting the freedom of the Company or any Subsidiary of the Company to compete
in any line of business; (vii) agreement pursuant to which the Company or any of
its Subsidiaries is granted the right to use or the right to grant others the
right to use Intellectual Property material to the conduct by the Company and
its Subsidiaries of their respective businesses, other than in-bound licenses
for commercial Software that is “off-the-shelf” or widely available;
(viii) agreement pursuant to which, the Company or any of its Subsidiaries
grants to any third party the right to use Intellectual Property material to the
conduct by the Company and its Subsidiaries (other than ancillary to a sale of
products to customers or pursuant to standard agreements consistent with the
Company’s and the Subsidiaries’ customary business practices); (ix) written
joint venture, partnership or limited liability company agreement or any oral
joint venture, partnership or limited liability company agreement or any such
agreement arising under common law; (x) contract relating to the acquisition or
sale of the Company’s or its Subsidiaries’ business (or any material portion
thereof), whether or not consummated; (xi) contract or purchase order for
capital expenditures or the acquisition or construction of fixed assets
requiring the payment by the Company or any of its Subsidiaries of an amount in
excess of $1,000,000; (xii) royalty agreement; (xiii) agreement providing for
termination, retention, change in control or similar payments or
(xiv) consulting, distributor, sales representative or dealer agreement which is
not cancelable on 90 or fewer days notice by the Company or any of its
Subsidiaries without liability.
     2. The Company has made available to Buyer true and correct copies of all
contracts, including all amendments applicable thereto, required to be listed on
Schedule IV.I.1. With respect to each of the contracts required to be listed on
Schedule IV.I.1, except as set forth on Schedule IV.I.2: (i) such contract is in
all material respects legal, valid, binding and enforceable in accordance with
their respective terms with respect to the Company or any Subsidiary of the
Company, as applicable, and, to the Company’s knowledge, each other party to
such contracts and are in full force and effect, except as enforceability may be
limited by bankruptcy laws, other similar laws affecting creditors’ rights and
general principles of equity affecting the availability of specific performance
and other equitable remedies; (ii) neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any other party thereto, is in
breach, violation or default in any material respect under any such contract;
(iii) there exists no occurrence, condition or act which constitutes, with the
giving of notice or the lapse of time or both, a material default or breach by
the Company or any Subsidiary of the Company or, to the Company’s knowledge, any
other party under any such contracts; (iv) neither the Company nor any of its
Subsidiaries has received written notice of cancellation or termination or,
other than pursuant to the terms of such contract existing as of the date
hereof, change in material terms (including, pricing, term and volume) of any
such contract; and (v) neither the Company nor any Subsidiary of the Company has
during the two years prior to the date hereof obtained or granted any material
waiver of or under any provision of any such contract except for routine waivers
granted or sought in the ordinary course of business. To the Company’s
knowledge, no default has been threatened under any contract required to be
listed on Schedule IV.I.1.
     3. With respect to all other contracts (written or oral) of the Company and
its Subsidiaries that are material to the business of the Company and its
Subsidiaries, except as set forth on Schedule 4.09(c): (i) neither the Company
nor any of its Subsidiaries nor, to the Company’s knowledge, any other party
thereto, is in breach, violation or default in any material respect under any
such contract; and (ii) there exists no occurrence, condition or act which
constitutes, with the giving of notice or the lapse of time or both, a material
default or breach by the Company or any Subsidiary of the Company or, to the
Company’s knowledge, any other party under any such contracts.
     J. Intellectual Property. Schedule J(a) contains a list of all (i) issued
patents and patent applications, (ii) trademark registrations and trademark
applications, (iii) copyright registrations, and (iv) registered domain names
owned by the Company or any of its Subsidiaries in any jurisdiction throughout
the world, together with the name of the current owner(s) of record, the
applicable jurisdiction and the application or registration number. Except as
set forth on Schedule J(b): (i) the Company or one of its Subsidiaries owns, or
possesses the valid and enforceable right to use, the Intellectual Property that
is material to the conduct of the businesses of the Company and its Subsidiaries
as currently conducted, including, but subject to any disclosed outbound
exclusive licenses of such Intellectual Property, all Intellectual Property set
forth on Schedule J(a); (ii) during the two-year period prior to the date of
this Agreement (or earlier as to any such claims which are known to the Company
to exist and remain unresolved), neither the Company nor any of its Subsidiaries
has received any written notices (A) alleging infringement, misappropriation or
violation by the Company or any Subsidiary of the Company from any third party
with respect to Intellectual Property or (B) challenging the validity,
enforceability or ownership of any Intellectual Property owned by the Company or
any Subsidiary of the Company; (iii) to the Company’s knowledge, no third party
is infringing, misappropriating or otherwise violating in any material respect
any Intellectual Property owned by the Company or any of its Subsidiaries;
(iv) the Company takes reasonable actions (including executing non-disclosure
and Intellectual Property assignment agreements) to protect and maintain its and
its Subsidiaries’ material Intellectual Property assets; (v) the Company takes
reasonable actions to protect the confidentiality, integrity and security of its
and its Subsidiaries’ Software from any

13



--------------------------------------------------------------------------------



 



unauthorized use, access, interruption or modification by third parties; (vi) to
the Company’s knowledge, no Software owned or used by the Company or any of its
Subsidiaries is or contains or is derived from open source, shareware, or
similar Software in a manner that obligates the Company or any of its
Subsidiaries to disclose or distribute any portion of the source code of such
Software or component thereof to any third party, other than the applicable open
source Software; (vii) there are no agreements to which the Company or any of
its Subsidiaries is a party that contain any obligation of the Company or any of
its Subsidiaries to transfer to others ownership of any Intellectual Property;
and (viii) neither the Company nor any of its Subsidiaries has developed any
Intellectual Property covered by any obligation to transfer ownership thereof
pursuant to any written or oral agreement to which the Company or any of its
Subsidiaries is a party.
     K. Litigation. Except as set forth on Schedule IV.K, there are no actions,
suits or proceedings pending or, to the Company’s knowledge, threatened against
(a) the Units, (b) the Company or any of its Subsidiaries, or (c) to the
Company’s knowledge, the properties, assets, or business of the Company or any
Subsidiary of the Company, at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau or
agency, domestic or foreign, and neither the Company nor any of its
Subsidiaries, to has been notified in writing or, to the Company’s knowledge,
orally of any outstanding judgment, order or decree of any court or governmental
body.
     L. Employee Benefit Plans.
     1. (i) Schedule IV.L.1(i) sets forth a list of each Employee Benefit Plan
and each Foreign Plan; (ii) except as would not result in a material liability
to the Company, each Employee Benefit Plan and each Foreign Plan complies in
form and in operation, and has been administered in accordance with, its terms
and the applicable requirements of ERISA, the Code and other applicable laws;
and (iii) there is no claim, suit or other proceeding (including investigations
by a governmental entity) pending, or to the Company’s knowledge, threatened
with respect to any Employee Benefit Plan or Foreign Plan, other than ordinary
and routine claims for benefits.
     2. With respect to each Employee Benefit Plan and each Foreign Plan, the
Company has made available to Buyer true and complete copies, if applicable, of:
(i) all plan documents, including all amendments thereto (or, if not written, a
written summary of its material terms); (ii) all summary plan descriptions,
including any summary of material modifications; (iii) the three most recent
annual reports (Form 5500 series) filed with the Internal Revenue Service; (iv)
the most recent determination or prototype opinion letter, if any, issued by the
Internal Revenue Service; (v) any related trust or funding agreement; (vi) the
most recent actuarial report or other financial statement, if any; and (vii) all
material filings made with any governmental entity during the prior three years,
including but not limited to any filings under the Voluntary Compliance
Resolution System or Closing Agreement Program, the Department of Labor
Delinquent Filer Voluntary Compliance Program, or the Department of Labor
Voluntary Fiduciary Correction Program. Additionally, the Company has made
available to Buyer true and complete copies, if applicable, of any agreement
with any current or, to the extent that the Company continues to have
obligations under such agreement, former employee, director or consultant that
provides for a gross-up or make whole payment with respect to any Tax, including
those imposed by Section 409A and 4999 of the Code.
     3. Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code, and each Foreign Plan that is intended to qualify under the
applicable local law for a tax-advantaged pension benefit to participants (each
a “Qualified Plan”) either (i) has received a favorable determination letter
from the Internal Revenue Service as to its qualified status or has received
approval under applicable local law (or, where approval is not required under
local law, satisfies all requirements under applicable law and so qualifies), or
(ii) may rely upon a prototype opinion letter from the Internal Revenue Service.
To the Company’s knowledge, no fact or event has occurred that could reasonably
be expected to cause the loss of such qualified status.
     4. Except as set forth on Schedule IV.L.4, none of the Company or any of
its Subsidiaries contributes to, has any obligation to contribute to, or has,
within the past six years, contributed to or had any obligation to contribute
to, any Title IV Plan or any Multiemployer Plan.
     5. Except as set forth on Schedule 4.12(e) and as would not result in a
material liability to the Company, the Company and its Subsidiaries have timely
made all contributions required to be made by them under the terms of any
Employee Benefit Plan or Foreign Plan or, if not yet due, such contributions
have been properly reflected on the most recent consolidated balance sheet filed
or incorporated by reference in the financial statements of the Company or any
its Subsidiaries, as applicable, in accordance with applicable law.
     6. Neither the Company, its Subsidiaries, nor, to the Company’s knowledge,
any third party has engaged in a prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code and other than a transaction
that is exempt under a statutory or administrative exemption) with respect to
any Employee Benefit Plan that could result in material liability to the
Company.
     7. Except as set forth on Schedule IV.L.6, no Employee Benefit Plan
provides any of the following retiree or post-employment benefits to any Person:
medical, dental or life insurance benefits, other than (i) coverage mandated by
applicable law, (ii) death, disability or retirement benefits under any Employee
Benefit Plan which is an employee pension benefit plan within the meaning of
Section 3(2) of ERISA, or (iii) benefits, the full cost of which is borne by the
current or former employee (or his or her beneficiary). Except as would not
result in material liability

14



--------------------------------------------------------------------------------



 



to the Company, no Employee Benefit Plan is a “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA.
     8. Except as would not result in material liability to the Company, each
individual who renders services to the Company or its Subsidiaries and is
classified as having the status of an independent contractor, consultant or
other non-employee status is properly classified for all purposes, including
eligibility to participate in the Employee Benefit Plans.
     9. Except as set forth on Schedule IV.L.9, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will, alone or together with the occurrence of any subsequent event,
result in any payment, acceleration of the time of payment or vesting of any
benefits otherwise payable by the Company, or increase any such benefits to any
employee or other service provider of the Company or its Subsidiaries.
     10. No amount that could be received as a result of or in connection with
the consummation of the transactions contemplated by this Agreement by any
employee, officer, director or other service provider of the Company or any of
its Subsidiaries who is a “disqualified individual” (as such term is defined in
Treasury Regulation Section 1.280G-1) could reasonably be expected to be an
“excess parachute payment” (as defined in Section 280G(b)(1) of the Code).
     11. Except as set forth on Schedule 4.12(k) and as would not result in a
material liability to the Company, no payment or benefit pursuant to any
Employee Benefit Plan, Foreign Plan or other agreement between the Company
and/or its Subsidiaries and any “service provider” (as such term is defined in
Section 409A of the Code and the U.S. Treasury Regulations and Internal Revenue
Service guidance thereunder) would subject any Person to tax pursuant to
Section 409A of the Code, whether pursuant to the transactions contemplated in
this Agreement or otherwise.
     12. With respect to each Foreign Plan, except as set forth on Schedule
4.12(l), no liability exists or reasonably could be imposed upon the assets of
either of the Company or its Subsidiaries by reason of such Foreign Plans, other
than those existing in connection with the enforcement of the Foreign Plans
pursuant to the laws of the jurisdiction in which the Company or the relevant
Subsidiary operates. For purposes of this Agreement, “Foreign Plan” means any
material agreement, plan, program, fund, policy, contract or arrangement (either
written or unwritten) providing compensation, benefits, pension, retirement,
superannuation, profit sharing, stock bonus, stock option, stock purchase,
phantom or stock equivalent, bonus, thirteenth month, incentive, deferred
compensation, hospitalization, medical, dental, vision, vacation, insurance,
sick pay, disability, severance, termination indemnity, redundancy pay,
educational assistance, holiday pay, housing assistance, moving expense
reimbursement, fringe benefit or similar employee benefits covering any
employees of the Company or any of its Subsidiaries who work primarily outside
of the United States, and the beneficiaries and dependents of such employees,
regardless of whether such agreement, plan, program, fund, policy, contract or
arrangements is mandated under local law, private, funded, unfunded, financed by
the purchase of insurance, contributory or non-contributory, other than an
Employee Benefit Plan.
     M. Insurance. Schedule M(a) sets forth a true and complete list of all
current insurance policies maintained by the Company and its Subsidiaries. All
of such insurance policies are in full force and effect, and, to the Company’s
knowledge, neither the Company nor any Subsidiary of the Company is in default
in any material respect with respect to its obligations under any of such
insurance policies. All premiums due and payable under all such policies have
been paid. No written notice of cancellation, termination or non-renewal has
been received by the Company or any Subsidiary of the Company with respect to
any such policy, nor, to the Company’s knowledge, has the Company or any
Subsidiary of the Company been denied insurance coverage within the three years
prior to the date of this Agreement. Since the last renewal date of any
insurance policy, the Company and its Subsidiaries have not received written
notice of any material change in the relationship of the Company or any
Subsidiary of the Company with their respective insurers or the premiums payable
pursuant to such policies. Except as set forth on Schedule M(b), there are no
outstanding unpaid claims under any such policy. Such polices are sufficient in
all material respects for compliance with applicable law and all contracts to
which any of the Company or any Subsidiary of the Company is a party and neither
the Company nor any of its Subsidiaries has experienced claims in excess of
current coverage of such insurance.
     N. Compliance with Laws, Export Controls, Import Laws, Foreign Corrupt
Practices Act, and other Applicable Anti-Bribery/Anti-Corruption Laws. Except as
set forth on Schedule N, the Company and its Subsidiaries are in compliance in
all material respects with all laws and regulations of foreign, federal, state,
provincial and local governments and all agencies thereof to which the Company
or its Subsidiaries are subject. None of the Company, its Subsidiaries or any
director, officer, agent, employee or other Person acting on behalf of any of
the Company or any of its Subsidiaries (in their capacity as director, officer,
agent, or employee), has at any time during the last five years prior to the
date hereof (or, with respect to any Subsidiary of the Company that was acquired
after such date, such later date on which such Subsidiary was acquired):
(i) used any corporate funds of the Company or any of its Subsidiaries for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payments to
government officials or employees from corporate funds, or established or
maintained any unlawful or unrecorded funds; (iii) made any unlawful payment or
given any other unlawful consideration to any customer or supplier of the
Company or its Subsidiaries or any director, officer, agent, or employee of such
customer or supplier or (iv) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended. Except as set forth on
Schedule N, neither the Company nor any Subsidiary of the Company has, at any
time during the last five years prior to the date hereof (or, with respect to
any Subsidiary of the Company that was acquired after such date, such later date
on which such Subsidiary was acquired), received any notice, action or assertion
from any governmental authority, nor, to the Company’s knowledge, has

15



--------------------------------------------------------------------------------



 



otherwise been advised that any notice, action or assertion has been filed,
commenced or threatened in writing against the Company or any Subsidiary of the
Company alleging that the Company or any Subsidiary of the Company is not in
material compliance with any applicable laws or orders, judgments, injunctions
or decrees. This includes, but is not limited to, being in compliance in all
materials respects with the laws and regulations governing the export of
controlled articles, technology and services subject to the Arms Export Control
Act of 1978 (as amended) and the International Traffic in Arms Regulations, the
Export Administration Act of 1979 (as amended) and the Export Administration
Regulations, as well as similar laws and regulations governing the exportation
of controlled articles, technology and services in the jurisdictions in which
the Subsidiaries are located. The Company and its Subsidiaries are in compliance
in all material respects with applicable laws and regulations governing the
importation of goods in the jurisdictions in which they are located. No
representation or warranty is made in this Section IV.N with respect to
compliance with laws or notices from governmental authorities relating to
matters covered by Section IV.O.
     O. Environmental Matters. Except as set forth on Schedule IV.O:
     1. The Company and its Subsidiaries are, and within the two years prior to
the date of this Agreement were, in material compliance with all applicable
Environmental Requirements.
     2. The Company and its Subsidiaries have all material permits, licenses and
other authorizations required under applicable Environmental Requirements, and
necessary for the ownership, lease, operation or use of the business or assets
of the Company and its Subsidiaries. The Company and its Subsidiaries are in
compliance with all permits, licenses and authorizations, required under
applicable Environmental Requirements, and necessary for the ownership, lease,
operation or use of the business or assets of the Company and its Subsidiaries.
With respect to any permits, licenses and other authorizations required under
this Section IV.O.2, the Company will use commercially reasonable efforts to
facilitate transferability of the same, and neither the Company nor the Seller
is aware of any condition, event or circumstance that might prevent or impede
the transferability of the same, nor have they received any written notice
regarding any material adverse change in the status or terms and conditions of
the same.
     3. Neither the Company nor any of its Subsidiaries has, within the two
years prior to the date of this Agreement, received any written notice
(including, without limitation, actions, suits and proceedings, governmental
orders, Liens, fines, penalties, or, as to each, any settlement or judgment
arising therefrom) from any government entity or any other Person alleging
liability under any Environmental Requirements or responsibility for the costs
of enforcement proceedings, investigations, cleanup, governmental response,
removal or remediation, natural resources damages, property damages, personal
injuries, medical monitoring, penalties, contribution, indemnification and
injunctive relief, arising out of, based on or resulting from the presence,
Release of, or exposure to, any Hazardous Materials or any actual or alleged
non-compliance with any Environmental Requirement or term or condition of any
permit, license or other authorization, relating to the Company, its
Subsidiaries or their current or former facilities (whether owned, operated or
leased), and to the Company’s knowledge, no such notice is threatened.
     4. None of the Company and its Subsidiaries has, within the two years prior
to the date of this Agreement, Released, disposed of or arranged for the Release
or disposal of any Hazardous Material in a manner or to a location that has, or
could reasonably be expected to, result in material liability to the Company or
any of its Subsidiaries under any Environmental Requirement.
     5. The Company has made available to Buyer all environmental reports,
studies, audits, records, sampling data, site assessments and risk assessments
in its possession and control regarding owned and leased facilities of the
Company and its Subsidiaries.
     6. To the Company’s knowledge, there is no asbestos or asbestos-containing
material located at, on, under or in the Owned Real Property or the Leased Real
Property.
     7. (i) Since May 20, 2003 (or, with respect to any Subsidiary of the
Company, asset, operation or other aspect of the Company’s business that was
acquired by the Company after such date, such later date on which such
Subsidiary, asset, operation or other aspect of the Company’s business was
acquired), and (ii) for all prior periods, to the knowledge of the Company based
solely on the results of the review of readily available records of the Company
and its Subsidiaries, neither the Company nor any of its Subsidiaries has
directly incorporated any asbestos or parts containing asbestos into any of its
products.
     P. Affiliated Transactions. Except (i) as set forth on Schedule IV.P, (ii)
pursuant to any Employee Benefit Plan or Foreign Plan, or (iii) as otherwise
disclosed in this Agreement (including the Disclosure Schedule) (any of the
foregoing, a “Related Person Transaction”), no Related Person (other than the
Company, any of its Subsidiaries, Wells Fargo & Co. and its Affiliates acting in
a role that is not associated with Norwest Equity Partners, or General Electric
Company and its Affiliates) is presently or at any time during the past one year
has been a party to any material agreement, contract, commitment or transaction
with the Company or any of its Subsidiaries or has any interest in any material
property used by the Company or its Subsidiaries (other than any such agreement,
contract, transaction or commitment relating to services to be provided to the
Company that was entered into on an arm’s length basis and in the ordinary
course of business). All Related Person Transactions have been and are on an
arms-length basis providing for substantially the same payment and performance
terms as would reasonably be expected to be negotiated with an independent third
party. Except as set forth on Schedule IV.P, there is no outstanding amount in
excess of $50,000 owing (including, without limitation, pursuant to any advance,
note or other indebtedness instrument) from the Company or any Subsidiary of the
Company to any Related Person identified on Schedule IV.P or from any Related
Person identified on Schedule IV.P to the Company or any Subsidiary of the
Company.

16



--------------------------------------------------------------------------------



 



     Q. Employees.
     1. Except as would not result in a material liability to the Company, the
Company and its Subsidiaries are in compliance with all applicable laws and
their own policies respecting labor, employment and immigration matters,
including but not limited to fair employment practices, terms and conditions of
employment, workers’ compensation, occupational safety, plant closings,
compensation and benefits, wages and hours, labor rights, employee leaves, use
or treatment of temporary employees, independent contractors or consultants,
expatriate arrangements, international assignments and/or secondments, data
protection and other employment terms and conditions.
     2. Except as set forth on Schedule 4.09 or Schedule 4.17(b): (i) neither
the Company nor any Subsidiary of the Company has experienced any strike,
picketing, slowdown, work stoppage or lockout within the past three years, nor
to the Company’s knowledge is any such action threatened; (ii) neither the
Company nor any Subsidiary of the Company has experienced any material
grievance, claim of unfair labor practices, or other material collective
bargaining dispute within the past two years that has not been dismissed or
settled; (iii) since January 1, 2008, neither the Company nor any Subsidiary of
the Company has experienced any organizational effort, organizing, election or
other activity by or on behalf of any union, works council, labor organization
or other employee representative group with respect to employees of the Company
or any of its Subsidiaries, nor to the Company’s knowledge is any such action
threatened; (iv) no collective bargaining, works council or similar agreement
with any union, works council, labor organization or other employee
representative group is in effect with respect to the Company or any Subsidiary
of the Company, and neither the Company nor any Subsidiary of the Company is
negotiating any such agreement in respect of employees of the Company or its
Subsidiaries; and (v) there is no union, works council, labor organization or
other employee representative group which, pursuant to applicable law or any
applicable agreement, must be notified, consulted or with which negotiations
need to be conducted in connection with the transactions contemplated by this
Agreement.
     3. Neither the Company nor any Subsidiary of the Company is delinquent in
any material payments to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed for
it or amounts required to be reimbursed to such employees. Each of the Company
and its Subsidiaries have withheld all amounts required by law to be withheld
from the wages, salaries, and other payments to any employees.
     4. Except as set forth on Schedule IV.Q.4, there are no material
controversies pending or, to the knowledge of the Company, threatened in writing
relating to an alleged violation or breach by the Company or any Subsidiary of
the Company of any laws relating to employment, labor or immigration. To the
Company’s knowledge, no employee of the Company or any Subsidiary of the Company
is in any material respect in violation of any term of any employment contract,
non-disclosure agreement, noncompetition agreement, or any restrictive covenant
to a former employer relating to the right of any such employee to be employed
by the Company or any Subsidiary of the Company because of the nature of the
business conducted or presently proposed to be conducted by it or to the use of
trade secrets or proprietary information of others. No key employee of the
Company or any Subsidiary of the Company has given written notice that such
employee intends to terminate his or her employment with the Company or such
Subsidiary.
     5. Since January 1, 2008, neither the Company nor any Subsidiary of the
Company has effectuated a plant closing, layoff, collective dismissal or other
employment dismissals that could implicate the Worker Adjustment and Retraining
Notification Act of 1988, as amended (or any similar foreign, state or local
law, statute, rule or regulation, “WARN”), and no such action will be
implemented without advance notification to Buyer.
     R. Brokerage. Except as set forth on Schedule IV.R, no broker, finder,
financial advisor, investment banker or other Person is entitled to any
brokerage commissions, finders’ fees or similar compensation in connection with
this Agreement or the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of the Company or any of its
Subsidiaries.
     S. Governmental Licenses and Permits. Schedule IV.S contains a list of all
material permits, licenses, approvals, authorizations, consents, and franchises
of governmental entities (collectively, the “Licenses”) owned or possessed by
the Company or its Subsidiaries and no other such permits, licenses, approvals,
authorizations, consents, and franchises of governmental entities are required
in the conduct of their respective businesses or used by the Company and its
Subsidiaries in the conduct of their businesses. All of such Licenses held by or
issued to the Company and the Subsidiaries of the Company are in full force and
effect, and the Company or the respective Subsidiary that is a party thereto is
in compliance in all material respects with each such License held by or issued
to it. No action is pending, nor to the Company’s knowledge is threatened, to
suspend, revoke, revise, limit, restrict or terminate any of such Licenses or
declare any such License invalid. No representation is made herein with respect
to any such Licenses covered by Section IV.O.2.
     T. Customers and Suppliers.
     Schedule IV.T contains a list of (i) the ten largest suppliers of the
Company and its Subsidiaries, based on the dollar amount of consolidated
purchase orders by the Company and its Subsidiaries, and (ii) the ten largest
customers of the Company and its Subsidiaries, based on the dollar amount of
consolidated revenues earned by the Company and its Subsidiaries, in each case,
for the fiscal year ended December 31, 2010. Except as set forth on
Schedule IV.T, (i) none

17



--------------------------------------------------------------------------------



 



of the suppliers or customers set forth on Schedule IV.T has informed the
Company or any Subsidiary of the Company in writing that it intends to terminate
or materially reduce its relationship with the Company or any Subsidiary of the
Company, and (ii) to the Company’s knowledge, none of such suppliers or
customers intends to terminate or materially reduce such relationship or has
advised the Company or any Subsidiary of the Company of any material problem or
dispute with any such supplier or customer.
     U. Accounts Receivable. All of the Accounts Receivable of the Company and
its Subsidiaries are bona fide receivables, are reflected on the books and
records of the Company or the applicable Subsidiary, as applicable, and arose in
the ordinary course of business. Except for Permitted Liens, accounts receivable
reserves, or as set forth on Schedule IV.U, the Accounts Receivable are free and
clear of Liens, there is no right of offset against any of the Accounts
Receivable, and no agreement for deduction or discount has been made with
respect to any of the Accounts Receivable other than ordinary course trade
discounts.
     V. Inventory. Except as set forth on Schedule IV.V, (a) all of the
Inventory is owned by the Company or the Subsidiaries of the Company, as
applicable, free and clear of any Liens (other than Permitted Liens) and is
located at the Owned Real Property or the Leased Real Property, (b) none of the
Inventory is on consignment and (c) the Inventory as reflected in the Financial
Statements has been valued in a manner consistent with past practices and
procedures (including, without limitation, the method of computing overhead and
other indirect expenses to be applied to inventory) and in accordance with GAAP.
Except for damaged, obsolete, or excess Inventory, the Inventory owned by the
Company and the Subsidiaries of the Company is usable and saleable in the
ordinary course of business, subject to the reserve for Inventory that will be
set forth in the Closing Balance Sheet and/or the Closing Statement and included
in the Net Working Capital Amount.
     W. Product Warranty. Substantially all of the products manufactured, sold,
leased, and delivered by the Company and its Subsidiaries are subject to
standard terms and conditions of sale or lease. Except as set forth on
Schedule IV.W, the Company has not received any written, or to the knowledge of
the Company, other notice of any defect in workmanship or materials with respect
to any products of the Company which might give rise to a material product
warranty or product liability claim subsequent to the Closing Date.
     X. No Other Representations. Except for the representations and warranties
contained in III and this IV, none of the Company, its Subsidiaries, any Seller
or any other Person makes any express or implied representation or warranty in
respect or on behalf of the Company, its Subsidiaries or any Seller, and each of
the Company and each Seller disclaims any such representation or warranty,
whether by a Seller, the Company or any Subsidiary of the Company or any of
their respective officers, directors, employees, agents or representatives or
any other Person, with respect to the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby or the business or
assets of the Company and its Subsidiaries, notwithstanding the delivery or
disclosure to Buyer or any of its officers, directors, employees, agents or
representatives or any other Person of any documentation or other information
with respect to the foregoing.
V.
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to the Sellers and the Company as of the date
hereof that:
     A. Organization and Authority. Buyer is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with all requisite corporate power and authority and full legal
capacity to execute and deliver this Agreement and the Escrow Agreement and
perform its obligations hereunder and thereunder.
     B. Authorization; Valid and Binding Agreement. Buyer has all requisite
corporate power and authority to execute and deliver this Agreement and the
Escrow Agreement, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. This Agreement and
the Escrow Agreement have been duly authorized, and each of this Agreement has
been and, as of the Closing, the Escrow Agreement will be, duly executed and
delivered by Buyer, and no other corporate action on the part of Buyer is
necessary to authorize the execution and delivery of this Agreement and the
Escrow Agreement by Buyer, the performance by Buyer of its obligations hereunder
and thereunder or the consummation by Buyer of the transactions contemplated by
this Agreement and the Escrow Agreement. Assuming that (i) this Agreement is a
valid and binding obligation of the Company, each Seller and the Seller
Representative and (ii) the Escrow Agreement will be a valid and binding
obligation of the Seller Representative and the Escrow Agent, this Agreement
constitutes and the Escrow Agreement will constitute as of the Closing valid and
binding obligations of Buyer, enforceable in accordance with their terms, except
as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.
     C. No Breach. Except (i) with respect to clauses (1)(y), and (2) below,
where the failure of any of the following to be true would not materially affect
the ability of Buyer and the Company to operate the business of the Company and
its Subsidiaries, after the Closing, in the ordinary course and consistent with
past practices, and (ii) for the applicable requirements of the HSR Act and the
Foreign Equivalents and approval of the French Ministry of Economy pursuant to
the French Legal Requirement, the execution, delivery and performance of this
Agreement and the Escrow Agreement by Buyer and the consummation of the
transactions contemplated hereby and thereby do not (1) result in any breach of,
constitute a default under, result in a violation of, result in the creation of
any Lien (other than a Permitted Lien) upon any asset or property of Buyer, or
give rise to any third-party rights of termination or amendment or to a loss of
a material benefit to which Buyer is entitled, (x) under the provisions of
Buyer’s articles of incorporation or bylaws or equivalent organizational
documents, (y) under any indenture, mortgage, lease, loan agreement or other
agreement or instrument to which Buyer is bound, or any law, statute or
regulation or (z) under any order, judgment or decree to which Buyer is subject,
or (2) require any permit, authorization, consent or approval by, filing with or
notice or declaration to any court or other governmental body.

18



--------------------------------------------------------------------------------



 



     D. Litigation. As of the date of this Agreement, there are no actions,
suits or proceedings pending or, to Buyer’s knowledge, threatened against Buyer
at law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau or agency, domestic or
foreign, which if determined adversely to Buyer would, individually or in the
aggregate, reasonably be expected to prevent, materially impede, interfere with,
hinder or delay the consummation by Buyer of the transactions contemplated under
this Agreement or the Escrow Agreement, and Buyer is not subject to any material
outstanding judgment, order or decree of any court or governmental body.
     E. Investment. Buyer is purchasing the Units for investment for its own
account and not with a view to, or for sale in connection with, any distribution
of such Units in violation of federal and state securities Legal Requirements.
Buyer is an “accredited investor” as defined in Regulation D promulgated under
the Securities Act of 1933 (the “Securities Act”), as amended, and has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Units and
is capable of bearing the economic risks of such investment. Buyer acknowledges
that the Units have not been registered under the Securities Act or the
Securities and Exchange Act of 1934 (the “Exchange Act”) or any state or foreign
securities Legal Requirements and that the Units may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless such
sale, transfer, offer, pledge, hypothecation or other disposition is pursuant to
the terms of an effective registration statement under the Securities Act and
are registered under any applicable state or foreign securities Legal
Requirements or pursuant to an exemption from registration under the Securities
Act or the Exchange Act and any applicable state or foreign securities Legal
Requirements.
     F. Brokerage. No broker, finder, financial advisor, investment banker or
other Person is entitled to any brokerage commissions, finders’ fees or similar
compensation in connection with this Agreement, the transactions contemplated by
this Agreement or the Escrow Agreement based on any arrangement or agreement
made by or on behalf of Buyer.
     G. Knowledge of Buyer. Except, to the extent applicable, for the Specific
Indemnification Items set forth on Schedule IX.B.1(v), Buyer has no knowledge of
the existence or nonexistence or occurrence or nonoccurrence of any event,
condition or circumstance the existence, nonexistence, occurrence or
nonoccurrence of which would cause any representation or warranty of the Company
or any Seller contained in this Agreement to be untrue.
     H. No Other Representations. Except for the representations and warranties
contained in this V, neither Buyer nor any other Person makes any express or
implied representation or warranty in respect or on behalf of Buyer, and Buyer
disclaims any such representation or warranty, whether by Buyer or any of its
officers, directors, employees, agents or representatives or any other Person,
with respect to the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby or the business or assets of Buyer,
notwithstanding the delivery or disclosure to the Company or any of its
Subsidiaries or any of their officers, directors, employees, agents or
representatives or any other Person of any documentation or other information
with respect to the foregoing.
VI.
PRE-CLOSING COVENANTS
     A. Conduct of Business.
     1. From the date of this Agreement until the Closing, except as
(i) otherwise provided for or contemplated by this Agreement, (ii) otherwise
provided for or contemplated by the Company’s Operating Budget for the fiscal
year 2011, (iii) as set forth on Schedule A, (iv) required by law or regulation
or (v) consented to in writing by Buyer (which consent shall not be unreasonably
withheld), the Company shall, and shall cause each of its Subsidiaries to
conduct its respective businesses in the ordinary course in substantially the
same manner as previously conducted and, to the extent consistent therewith, use
reasonable efforts to keep intact its respective businesses, keep available the
services of its current employees and preserve its relationships with customers,
suppliers, licensors, licensees, distributors and others with whom it deals such
that its respective businesses shall be unimpaired.
     2. From the date of this Agreement until the Closing, except as
(i) otherwise provided for or contemplated by this Agreement, (ii) otherwise
provided for or contemplated by the Company’s Operating Budget for the fiscal
year 2011, (iii) as set forth on Schedule A, (iv) required by law or regulation
or (v) consented to in writing by Buyer (which consent shall not be unreasonably
withheld), the Company shall not and shall not permit any of its Subsidiaries to
take any of the actions that would have been required to be disclosed on
Schedule IV.F.2 (without regard to the dollar thresholds contained in
Section IV.F.2) if such actions had taken place prior to the date of this
Agreement.
     3. Notwithstanding the provisions in Sections VI.A.1 or 2 above, Section 0,
or any other provision in this Agreement, nothing in this Agreement from the
date hereof until the Closing Date shall restrict or otherwise prohibit the
Company or its Subsidiaries from declaring, setting aside or paying any
dividends or making any other distributions with respect to any of its Units,
including, but not limited to, making any payments or taking any other actions
permitted pursuant to Section VII.G hereof.
     B. Access to Books and Records. The Company shall provide Buyer and its
authorized representatives (the “Buyer’s Representatives”) with reasonable
access to the offices, properties, appropriate officers, books and records of
the Company and its Subsidiaries as Buyer may from time to time reasonably
request; provided, however, that the Company may refuse to provide the Buyer’s
Representatives access if such access may unreasonably interfere

19



--------------------------------------------------------------------------------



 



with any of the businesses or operations of the Company or any of its
Subsidiaries; provided further that nothing herein shall permit Buyer or the
Buyer’s Representatives to take samples of materials or substances or to conduct
any Phase I, Phase II or other environmental report or investigation in, on, or
in the immediate vicinity of the Company’s assets or properties. Buyer
acknowledges that it remains bound by the Confidentiality Agreement.
Notwithstanding the foregoing, Buyer agrees and acknowledges that it will not be
provided access to any information that is related to any current dispute
between the Company or its Subsidiaries, on the one hand, and Buyer or its
Affiliates, on the other hand, or which is otherwise protected by
attorney-client privilege.
     C. Consents. The Company and Buyer shall use commercially reasonable
efforts to obtain all authorizations, consents and approvals of, and give all
notices to be obtained or given in connection with the transactions contemplated
hereby to all third parties required under the contracts set forth as items 2,
3, 4, 6, 7, 8, 9 on Schedule IV.C(b)(1); provided that, notwithstanding anything
in this Agreement to the contrary, for avoidance of doubt, the “commercially
reasonable efforts” of Sellers (or any Seller), the Company (prior to Closing)
and/or any Subsidiary of the Company (prior to Closing) with respect to
obtaining any third party authorizations, consents or approvals shall not
require any of them to expend any money or agree to any amendment, waiver or
other consideration that would be effective if the Closing did not occur in
order to obtain any such third party authorizations, consents or approvals. The
Company and Buyer shall coordinate and cooperate with each other in exchanging
such information and assistance as the other may reasonably request in
connection with the obligations set forth in the preceding sentence. Neither the
Company and Sellers, on the one hand, nor Buyer, on the other hand, shall have
any liability whatsoever arising out of or relating to the failure to obtain any
consents from any Person or because of the termination of any contract as a
result thereof except to the extent of its noncompliance with its obligations
contained in this Section 6.03. No representation, warranty, covenant or
agreement of the Company or Sellers, on the one hand, nor Buyer, on the other
hand, shall be breached, and no closing condition set forth in Section II.B
shall be deemed unsatisfied, as a result of (i) the failure to obtain any such
consent or any such termination, or (ii) any proceeding commenced or threatened
by or on behalf of any Person arising out of or relating to the failure to
obtain any such consent or because of any such termination.
     D. Exclusivity . Until the earlier of the Closing Date and the date upon
which, if any, this Agreement is terminated pursuant to its terms, Sellers will
not, and will not cause or permit the Company or any of its Subsidiaries to,
(i) solicit, initiate, or encourage the submission of any proposal or offer from
any Person relating to the acquisition of the Units or any other equity
interests, or any substantial portion of the assets, of the Company or any of
its Subsidiaries (including any acquisition structured as a merger or
consolidation) or (ii) participate in any discussions or negotiations regarding,
provide any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any prospective acquiror to do or
seek any of the foregoing, other than Buyer, its Affiliates and their
representatives.
     E. Data Room Materials. The Company shall deliver or cause Merrill
Corporation to deliver to Buyer, within 10 days after the date of this
Agreement, CDs or substantially similar electronic copies of all of the
materials posted to the electronic data room maintained by the Company at
https:/datasite.merrillcorp.com on or prior to the time that this Agreement is
executed by the parties hereto.
     F. Updates to Schedule 4.04. Notwithstanding anything to the contrary
contained herein, the parties hereto agree and acknowledge that in the event
that any changes are required to be made to Schedule IV.D (solely with respect
to the ownership of the Units by Sellers as set forth on such schedule) between
the date hereof and the Closing Date, such schedule shall be updated and all
references in this Agreement to Schedule IV.D shall be to such schedule as so
updated; provided that it shall be a condition to (i) any such update that if
the purpose of such update is to document a transfer of Units, by operation of
law, or otherwise, and (ii) any such transfer of Units, in each case, that any
transferee not already a party to this Agreement as a Seller shall become party
to this Agreement in such capacity.
     G. Remaining Due Diligence. Schedule G sets forth certain items with
respect to which additional information has been requested by Buyer. The Company
agrees to use commercially reasonable efforts to supply such additional
information to Buyer’s reasonable satisfaction prior to Closing. Buyer agrees to
pay any third party costs to acquire an owner’s title insurance policy
(leasehold and/or fee, as applicable) for the Albuquerque, New Mexico facility.
VII.
ADDITIONAL COVENANTS
     A. Access to Books and Records. From and after the Closing, Buyer shall,
and shall cause the Company and its Subsidiaries to, provide the Seller
Representative, Sellers and their authorized representatives with reasonable
access (for the purpose of examining and copying), during normal business hours,
to the books and records of the Company and its Subsidiaries with respect to
periods prior to the Closing Date to the extent reasonably required in
connection with enforcing rights or complying with obligations under this
Agreement, disputing any indemnification or other claim pursuant to this
Agreement, complying with Legal Requirements or for purposes of completing any
Tax filings of Sellers or responding to any audit, inquiry or action by a third
party relating to the Company or any of its Subsidiaries. Unless otherwise
consented to in writing by the Seller Representative, Buyer shall use its
commercially reasonable efforts to cause the Company or any of its Subsidiaries
not to, for a period of six years following the Closing Date (subject to the
provisions of Section 0 with

20



--------------------------------------------------------------------------------



 



respect to books and records relating to Tax matters), destroy, alter or
otherwise dispose of any of its books and records, or any portions thereof,
relating to periods prior to the Closing Date and to the extent reasonably
relating to (i) enforcing rights or complying with obligations under this
Agreement, (ii) any indemnification claim or other claim, (iii) compliance with
Legal Requirements, or (iv) any Tax filings of Sellers or any audit, inquiry or
action by a third party relating to the Company or any of its Subsidiaries, in
each case, without first giving reasonable prior written notice to the Seller
Representative. Except in connection with uses contemplated by this Agreement,
the Seller Representative and its agents shall hold in confidence to the same
extent as provided for in the Confidentiality Agreement as if such Seller
Representative and its agents were deemed to be bound by reciprocal
confidentiality obligations, all information relating to the Company and its
Subsidiaries and their businesses obtained pursuant to this Section VII.A.
     B. Director and Officer Liability and Indemnification.
     1. For a period of five years after the Closing, Buyer shall cause the
Company and its Subsidiaries to continue to indemnify and hold harmless each
present and former director (or member of the management committee or similar
governing body) and officer of the Company and its Subsidiaries against any
costs or expenses (including reasonable attorneys’ fees), judgments, fines,
losses, claims, damages or liabilities of any nature whatsoever, incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of or pertaining
to matters existing or occurring at or prior to Closing, whether asserted or
claimed prior to, at or after the Closing, to the fullest extent of the law
provided under the Company’s or such Subsidiary’s certificate or articles of
incorporation or bylaws (or other organizational documents) in effect on the
date hereof or to the fullest extent permitted by law.
     2. For a period of five years after the Closing, Buyer shall not, and shall
not permit the Company or any of its Subsidiaries to, amend, repeal or modify
any provision in the Company’s or such Subsidiary’s certificate or articles of
incorporation or bylaws (or other organizational documents) relating to the
exculpation or indemnification of any officers and directors or members of the
management committee or similar governing body (unless required by law), it
being the intent of the parties that the officers and directors (or members of
the management committee or similar governing body) of the Company and its
Subsidiaries shall continue to be entitled to such exculpation and
indemnification to the full extent of the law.
     3. The Company shall choose and obtain at Closing, at Buyer’s expense, a
prepaid policy or policies (i.e., “tail coverage”) which policy or policies
provide those Persons who are currently covered by the Company or its
Subsidiaries’ directors’ and officers’ liability insurance policies (copies of
which have been heretofore made available by the Company to Buyer and its agents
and representatives) with coverage in amount and scope at least as favorable as
the Company’s existing coverage for an aggregate period of not less than five
years with respect to claims arising from facts or events that occurred on or
before the Closing Date, including with respect to the transactions contemplated
by this Agreement. Notwithstanding anything to the contrary in subsections 1 and
2 of this Section VII.B or in the organizational documents of the Company and
its Subsidiaries, the Company’s and its Subsidiaries’ obligations to indemnify
the Sellers pursuant to Section VII.B or the organizational documents of the
Company and its Subsidiaries shall be limited to the insurance proceeds of the
tail coverage described in this Section VII.B.3.
     4. In the event that after the Closing Date, Buyer or the Company, or their
respective successors or assigns, (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity in
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in each case, proper provision
shall be made so that the successors and assigns of Buyer or the Company, as the
case may be, honor the indemnification and other obligations of such Persons,
including under this Section VII.B.4.
     5. Nothing in this Section 7.02 shall be construed to provide any Seller
with a claim for indemnification against the Company with regard to any matter
as to which the Sellers would be liable to indemnify Buyer hereunder (determined
without regard to baskets, caps or survival periods), and each Seller hereby
waives any right to indemnification with respect thereto.
     C. Regulatory Filings.
     1. Buyer shall, and the Company shall cooperate with Buyer to, (i) use
reasonable best efforts to make or cause to be made all filings and submissions
under the Foreign Equivalents thereof and any other laws or regulations
applicable to Buyer and the Company as may be required of Buyer and the Company
for the consummation of the transactions contemplated herein, and (ii) use
reasonable best efforts to secure the termination of any waiting periods under
the Foreign Equivalents. Buyer shall be responsible for all filing fees under
all Foreign Equivalents and approval of the French Ministry of Economy pursuant
to the French Legal Requirements, in each case, set forth on Schedule II.A.1,
and any other filing made in accordance with clause (i) above.
     2. In furtherance and not in limitation of the terms of Section VII.C.1
above, to the extent required by applicable law, Buyer and the Company shall
(i) supply promptly any information and documentary material that may be
requested by any governmental authority pursuant to the Foreign Equivalents
(each, a “Foreign Authority”), (ii) cooperate in connection with any filing
under applicable antitrust laws and in connection with resolving any

21



--------------------------------------------------------------------------------



 



investigation or other inquiry concerning the transactions contemplated by this
Agreement commenced by any Foreign Authority, and (iii) cooperate with any
Foreign Authority pursuant to the Foreign Equivalents.
     3. In furtherance and not in limitation of the terms of Section VII.C.1
above, Buyer and the Company shall cooperate in good faith with any Foreign
Authority and undertake promptly any and all commercially reasonable actions
required to cause the expiration or termination of the applicable waiting
periods with respect to the approval of the transactions contemplated by this
Agreement under any Foreign Equivalent set forth on Schedule II.A.1, provided,
however, that nothing herein shall require Buyer to proffer or consent to an
order providing for (x) the sale or other disposition, or the holding separate,
of any material amount of particular assets, categories of assets or lines or
business of the Company or its Subsidiaries, or of Buyer or any of its
Affiliates or (y) any material limits on the freedom of action with respect to,
or its ability to retain, any particular assets, categories of assets or lines
of business, of the Company or its Subsidiaries or of Buyer or any of its
Affiliates. The entry by any governmental authority in any action of an order
permitting the consummation of the transactions contemplated hereby but
requiring any of the above identified actions which would have a material
adverse effect on the business or assets of Buyer and its Subsidiaries
post-Closing (including the business and assets of the Company and its
Subsidiaries) shall be deemed a failure to satisfy the conditions specified in
II.
     D. Conditions.
     Unless a different or higher standard is expressly required by this
Agreement, each of Buyer and the Company shall use commercially reasonable
efforts to cause the conditions set forth in II to be satisfied and to
consummate the transactions contemplated herein.
     E. Contact with Customers and Suppliers.
      Prior to the Closing, none of Buyer or the Buyer’s Representatives shall
contact or communicate with the customers and suppliers of the Company or its
Subsidiaries in connection with the transactions contemplated hereby without the
prior written consent of the Seller Representative; provided, however, that the
foregoing shall in no way limit Buyer’s ability to issue press releases and make
public statements and communications as contemplated pursuant to Section 13.01
of this Agreement. Prior to the Closing, none of Buyer or Buyer’s
Representatives shall contact or communicate with the employees of the Company
or its Subsidiaries without the prior written consent of the Company’s Chief
Executive Officer.
     F. Employee Benefits.
     1. For the period beginning on the Closing Date through December 31, 2011,
Buyer and its Affiliates shall provide (or cause the Company or its Subsidiaries
to provide) each employee of the Company or its Subsidiaries as of the Closing
Date (each a “Company Employee”) with (i) a base salary or regular hourly wage,
whichever is applicable, and cash bonus opportunity that is not less than the
base salary or regular hourly wage and cash bonus opportunity provided to such
employee immediately prior to the Closing, and (ii) employee benefits (excluding
equity-based compensation) that are no less favorable in the aggregate than
those provided to such employee immediately prior to the Closing.
Notwithstanding the foregoing, nothing in this Agreement shall restrict the
ability of the Company or its Subsidiaries from terminating the employment of a
Company Employee after the Closing in accordance with applicable law.
     2. For purposes of eligibility to participate and vesting under Buyer
Plans, as hereafter defined, each Company Employee shall be credited with his or
her period of service with the Company and its Subsidiaries, as applicable,
before the Closing Date, to the same extent as such Company Employee was
entitled, before the Closing Date, to credit for such service under any similar
Employee Benefit Plan or Foreign Plan, except to the extent that such credit
would result in a duplication of benefits and except for purposes of benefit
accrual under any defined benefit plan not maintained or contributed to by the
Company or any of its Subsidiaries prior to the Closing. For purposes of this
Agreement, the term “Buyer Plans” means the employee benefit and compensation
plans and programs maintained by Buyer and its Affiliates after the Closing Date
for the benefit of Company Employees, but specifically excluding each Employee
Benefit Plan and Foreign Plan. Without limiting the generality of the foregoing,
except to the extent otherwise required by applicable Legal Requirements:
(i) each Company Employee who shall otherwise become eligible to participate in
any Buyer Plan under the terms and conditions of such Buyer Plan shall become
eligible to participate in such Buyer Plan immediately and without any waiting
time or, if any waiting time applied to such employee under the comparable
Employee Benefit Plan or Foreign Plan in which such employee participated
immediately before the Closing (such plans, collectively, the “Existing Plans”),
such waiting time shall apply; and (ii) for purposes of each Buyer Plan
providing medical, dental, pharmaceutical or vision benefits to any Company
Employee, Buyer and its Affiliates shall cause (or cause the Company and its
Subsidiaries to cause) (x) all pre-existing condition exclusions and
actively-at-work requirements of such Buyer Plan to be waived for such Company
Employee and his or her covered dependents (except to the extent that such
exclusions or requirements applied under the Existing Plans), and (y) any
eligible expenses incurred by such Company Employee and his or her covered
dependents during the portion of the plan year of the Existing Plan ending on
the date such Company Employee’s participation in the corresponding Buyer Plan
begins to be taken into account under such Buyer Plan for purposes of satisfying
all deductible, co-payments and maximum out-of-pocket requirements applicable to
such Company Employee and his or her covered dependents for the applicable plan
year as if such amounts had been paid in accordance with such Buyer Plan;

22



--------------------------------------------------------------------------------



 



provided that such expenses shall not be taken into account to the extent such
recognition would result in a duplication of benefits.
     3. No Person (including any Company Employee, any Employee Benefit Plan,
Foreign Plan or any trustee or beneficiary thereof) shall (i) have any rights
under this Agreement as a third-party beneficiary or (ii) have any express or
implied rights or remedies of any nature under or by reason of this
Section 5.03, and no provision in this Agreement shall constitute an amendment
of any Employee Benefit Plan or Foreign Plan.
     4. The parties hereto acknowledge that prior to the Closing, the Company
shall make a payment to each Company Employee who participates in the Company’s
2011 annual performance bonus and sales program in an amount equal to the pro
rata portion (calculated based on the number of days from January 1, 2011
through and including the Closing Date divided by 365) of such Company
Employee’s 2011 annual performance bonus and sales program performance or, as
applicable, sales bonus, based on one hundred percent (100%) achievement of the
performance objectives under the Company’s 2011 annual performance bonus and
sales program, for which such Company Employee would have been eligible and had
such Company Employee remained employed by the Company or its Subsidiaries, as
applicable, through December 31, 2011 and such performance, or, as applicable,
sales objectives been achieved. For the avoidance of doubt, the payments made
pursuant to this Section VII.F.4 do not include or reflect any amounts payable
to Company Employees as part of the Transaction Payment Amount.
     5. Subject to applicable Legal Requirements, the parties shall, and shall
cause their respective Affiliates to, mutually cooperate in undertaking all
reasonably necessary or legally required provision of information to, or
consultations, discussions or negotiations with, any union, works council, labor
organization or other employee representative group regarding the transactions
contemplated by this Agreement.
     G. Payment of Dividend. To the extent, and only to the extent, that
(a) following the Closing, the Company receives any amounts in cash in the form
of dividends, repatriations, returns of capital, recapitalization proceeds or
other distributions (collectively, “Distributions”) from any of its Subsidiaries
and (b) prior to the Closing, the payment of such Distribution (i) was
authorized by such Subsidiary and (ii) if required by the laws of the
jurisdiction in which such Subsidiary is organized, received approval from, or
otherwise was submitted for approval to, the governmental authority in such
jurisdiction which oversees or otherwise regulates the payment of such
Distributions, then the Company shall pay as promptly as practicable (and in any
event within 20 days) after receipt thereof by the Company, to the Seller
Representative on behalf of Sellers an amount equal to the amount of any
Distribution (net of any foreign withholding taxes or U.S. federal or state
income taxes payable after the Closing by the Company or any of its Subsidiaries
with respect to such Distribution, taking into account on a with and without
basis any reduction in Tax liability (including, without limitation, foreign tax
credits) available to Buyer, any of its Subsidiaries, the Company or any of its
Subsidiaries with respect to such taxes payable) (a “Dividend Payment”) received
by the Company. Schedule VII.G, which shall be updated at and as of the Closing,
sets forth a list of all such Distributions and, to the extent known, the amount
of the anticipated Dividend Payment with respect thereto (and if not known, a
good faith estimate thereof). The Seller Representative shall pay to each Seller
an amount equal to such Seller’s Percentage Share of any Dividend Payment (less
any costs incurred by the Seller Representative in making such payments) by wire
transfer of immediately available funds.
     H. Confidentiality. Sellers have had access to, and have gained knowledge
with respect to the Business, including without limitation trade secrets,
financial results and information, processes and techniques, technical
production and cost data, methods of doing business and information concerning
customers and suppliers, and other valuable and confidential information
relating to the business of the Company and its Subsidiaries (the “Confidential
Information”). Sellers acknowledge that unauthorized disclosure or misuse of the
Confidential Information, whether before or after the Closing, will cause
irreparable damage to the Company, the Subsidiaries of the Company and Buyer
subsequent to the Closing. The parties also agree that covenants by Sellers not
to make unauthorized disclosures of the Confidential Information are essential
to the growth and stability of the business of the Company, the Subsidiaries of
the Company and Buyer. Each Seller severally agrees that he or she will not use
or disclose any Confidential Information obtained in the course of his, her or
its, as the case may be, past connection with the business of the Company and
its Subsidiaries, other than (a) information generally available to the public
through sources other than Sellers, (b) information acquired after the Closing
on a non-confidential basis from a third party source that is not prohibited
from disclosing such information to such Person, (c) information independently
developed by such Seller without the use of or reference to any Confidential
Information, (d) in connection with the performance of obligations, if any, as
an employee of the Corporation or Subsidiary of the Company, (e) to defend or
participate in the defense of actions as to which the indemnification provisions
of Section 9.02(a), or in connection with Tax reporting and related Tax matters
associated with the Company or any Subsidiary of the Company, or (f) as required
by law or order of a court of competent jurisdiction. Notwithstanding the
foregoing, Sellers and their respective Affiliates, shall not be restricted from
disclosing to investors or prospective investors, financing sources,
accountants, consultants and others the total consideration paid by Buyer in
connection with this Agreement, the identity of Buyer, and information relating
to the Sellers’ return on investment or any other information already disclosed
to the public.
     I. Use of Corporate Name or Trade Name. After the Closing, Sellers
acknowledge that no rights in the name “CVI,” “CVI Melles Griot” or any trade
name included within the Intellectual Property, or any derivative or variation
thereof or any name similar thereto will be retained by Sellers or their
respective Affiliates. Sellers may use or refer to the foregoing names (i) in
connection with the performance of their post-closing employment obligations
with the Company or any Subsidiary of the Company, (ii) to identify the fact
that they had been, as applicable, owners, employees and managers of the Company
or any Subsidiary of the Company, (iii) as required by law or any governmental
authority or regulatory agency, or in any filings required thereby, whether
public or private in nature, (iv) in public announcements permitted under this
Agreement, or (v) in connection with the disclosure, subject to Section VII.H,
to investors or prospective investors, financing sources, accountants,
consultants and others of information relating to the total consideration paid
by Buyer in connection with this Agreement, the identity of Buyer, the Sellers’
return on investment and any other information already disclosed to the public.

23



--------------------------------------------------------------------------------



 



VIII.
TERMINATION
     A. Termination. This Agreement may be terminated at any time prior to the
Closing:
     1. by the mutual written consent of Buyer and the Seller Representative;
     2. by Buyer, if there has been a material violation or breach by the
Company or Sellers of any covenant, representation or warranty contained in this
Agreement which would prevent the satisfaction of any condition to the
obligations of Buyer at the Closing and such violation or breach has not been
waived by Buyer or cured by the Company or Sellers within 20 days after written
notice thereof from Buyer;
     3. by the Seller Representative, if there has been a material violation or
breach by Buyer of any covenant, representation or warranty contained in this
Agreement which would prevent the satisfaction of any condition to the
obligations of Sellers at the Closing and such violation or breach has not been
waived by the Seller Representative or cured by Buyer within 20 days after
written notice thereof by the Seller Representative (provided that the failure
of Buyer to deliver the consideration pursuant to Section I.D at the Closing as
required hereunder shall not be subject to cure hereunder unless otherwise
agreed to in writing by the Seller Representative); or
     4. by either Buyer or the Seller Representative if the Closing has not
occurred on or before August 9, 2011; provided, however, that such date may,
from time to time be extended by the Seller Representative (by written notice
thereof to Buyer) up to and including September 8, 2011, in the event that all
conditions to Closing other than those set forth in Section II.A.1 (the
“Regulatory Conditions”) have been or are capable of being satisfied at the time
of such extension and the Regulatory Conditions have been or are reasonably
capable of being satisfied on or prior to September 8, 2011; provided further
that neither Buyer nor the Seller Representative shall be entitled to terminate
this Agreement pursuant to this Section VIII.A.4 if such Person’s fraud or
willful breach of this Agreement has prevented the consummation of the
transactions contemplated hereby.
The party desiring to terminate this Agreement pursuant to clauses (b), (c) or
(d) of this Section VIII.A shall give written notice of such termination to the
other parties hereto.
     B. Effect of Termination. In the event of termination of this Agreement by
either Buyer or the Seller Representative as provided above, the provisions of
this Agreement shall immediately become void and of no further force and effect
(other than this Section VIII.B, Section VII.E, and XIII hereof and the
Confidentiality Agreement which shall survive the termination of this
Agreement), and there shall be no liability on the part of any of Buyer, the
Company, or Sellers to one another, except resulting from fraud or willful
breaches of this Agreement prior to the time of such termination.
IX.
INDEMNIFICATION
     A. Survival of Representations and Warranties. The representations,
warranties, covenants and agreements set forth in this Agreement and in any
certificates delivered at the Closing in connection with this Agreement shall
survive the Closing until the first anniversary of the Closing Date (the
“Survival Period”) and shall thereafter be of no further force or effect;
provided, however, that (i) the representations and warranties contained in
Section III.C (Ownership of the Units) and clause (ii) of Section IV.D.1
(Capitalization and Related Matters) shall survive indefinitely, (ii)(A) the
representations and warranties contained in Section IV.H (Taxes) and (B) the
indemnification obligations contained in Section IX.B.1(iii), in each case,
shall survive until the fourth anniversary of the Closing Date and (iii) the
indemnification obligations contained in Section IX.B.1(v) shall survive the
Closing until the first anniversary of the Closing Date. Subject to the
foregoing, any covenants or agreements of any party which are to be performed or
observed on or following the Closing shall survive the Closing until fully
performed or observed in accordance with their terms. Except as expressly
provided in the immediately preceding sentence and the proviso in the first
sentence of this Section IX.A, no claim for indemnification hereunder may be
made after the expiration of the Survival Period.
     B. Indemnification for the Benefit of Buyer.
     1. Subject to provisions of this IX, from and after the Closing, Buyer, its
Subsidiaries, the Company and its Subsidiaries and each of their respective
officers, directors, partners, members, employees, agents, representatives,
successors and permitted assigns (collectively, the “Buyer Indemnified Parties”)
shall be indemnified by Sellers to the extent provided in this IX against any
Losses which the Buyer Indemnified Parties suffer as a result of (i) any breach
by any Seller of any representation and warranty of such Seller contained in
III, (ii) any breach by the Company of any representation and warranty of the
Company contained in IV or any certificate delivered by or on behalf of the
Company hereunder at or prior to the Closing; provided that Losses attributable
to Taxes described in Section IX.B.1(iii) shall be indemnified pursuant to that
provision only, (iii) any Taxes of the Company and its Subsidiaries for (A) any
taxable period ending on or before the Closing Date (a “Pre-Closing Tax
Period”), (B) any taxable period beginning before or on and ending after the
Closing Date (a “Straddle Period”) to the extent allocable pursuant to
Section XI.C.2 to the period ending on or before the Closing Date and (C) the
sale by Sellers of the Units, but in the case of

24



--------------------------------------------------------------------------------



 



each of clauses (A), (B) and (C) only to the extent that such Taxes exceed the
Net Tax Reserve Amount, (iv) any non-fulfillment or breach of any covenant or
agreement, set forth in this Agreement to be performed or complied with by a
Seller, or (v) the matters set forth on Schedule IX.B.1(v) (the “Specific
Indemnification Items”).
     2. Notwithstanding anything to the contrary contained herein, except in the
case of Losses attributable to (i) Taxes described in Section IX.B.1(iii),
(ii) breaches of the representations and warranties contained in Section III.C
(Ownership of the Units), (iii) breaches of the representations and warranties
contained in subsection (a) of Section IV.D (Capitalization and Related
Matters), or (iv) the non-fulfillment or breach of any covenant or, agreement
set forth in this Agreement to be fulfilled by a Seller (collectively, the
“Special Losses”), the Buyer Indemnified Parties’ sole and exclusive recourse
against the Sellers under this Section B shall be from the Escrow Fund and
Sellers shall be jointly and severally liable for the payment out of the Escrow
Fund for any such Losses suffered by any Buyer Indemnified Party. For any
Special Losses suffered by a Buyer Indemnified Party in excess of the product of
(x) the remaining balance in the Escrow Fund and (y) such Seller’s proportionate
ownership of the Company as set forth on Schedule 4.04 (in the case of clause
(ii) above) or after the expiration of the Escrow Fund, Sellers shall be
severally, but not jointly, liable for the payment of (A) such Seller’s
Percentage Share of any such Special Losses (in the case of clauses (i),
(iii) and (iv) above) or (B) the amount of such Special Losses (in the event of
clause (ii) above). Notwithstanding the foregoing, however, the representations
and warranties contained in III that relate specifically and solely to a
particular Seller are the obligations of that particular Seller only and the
other Sellers shall not be responsible therefore. The particular Seller making
any such representation or warranty contained in this Agreement shall be solely
responsible for any Losses the Buyer Indemnified Parties suffer as a result of
any breach of any such representations and warranties by such Seller, and the
full amount of any such Losses shall, to the extent paid to Buyer from the
Escrow Fund, be promptly paid by such Seller directly to the Seller
Representative, which shall thereafter pay such amount to each other Seller, by
wire transfer of immediately available funds to an account designated by such
other Seller, in accordance with such other Seller’s Percentage Share (less such
other Seller’s Percentage Share of any costs incurred by the Seller
Representative in making such payments). In no event, except in the case of
Special Losses, shall the aggregate liability of any Seller for all Losses
claimed by the Buyer Indemnified Parties against such Seller under
Sections IX.B.1 and 2 exceed such Seller’s Percentage Share of the Escrow Fund.
     3. Notwithstanding any other provision in this Agreement to the contrary,
Sellers shall not have any liability under Sections IX.B.1(i) and (ii) above,
unless the aggregate of all Losses relating thereto for which Sellers would be
liable, but for this Section, exceeds on a cumulative basis $2,000,000 (the
“Deductible”) and then only to the extent such Losses exceed the Deductible;
provided that the Deductible shall not apply to Losses based upon, attributable
to or resulting from (i) breaches of the representations and warranties
contained in Section III.C (Ownership of the Units), subsection (b) of
Section IV.B (Subsidiaries), subsections (a)(ii) and (c) of Section IV.D
(Capitalization and Related Matters) and Section IV.H (Tax Matters) and (ii) the
Specific Indemnification Items, each of which shall be indemnifiable by the
Sellers from the first dollar of such Losses; provided, further, that Sellers’
aggregate liability under Section IX.B.1 and 2 shall in no event exceed
$20,000,000 (the “Cap”), except in the case of Losses attributable to breaches
of the representations and warranties contained in (A) Section III.C, which
liability, for each Seller, shall not exceed an amount equal to the aggregate
proceeds received by such Seller in connection with the consummation of the
transactions contemplated hereby or (B) clause (ii) of Section IV.D.1
(Capitalization and Related Matters), which liability for each Seller shall
equal such Seller’s Percentage Share of such Losses up to, but in no event
exceeding, an amount equal to the aggregate proceeds received by such Seller in
connection with the consummation of the transactions contemplated hereby.
     4. Notwithstanding any other provision in this Agreement to the contrary,
the Sellers shall not be liable to, or indemnify, the Buyer Indemnified Parties
for any Losses (i) to the extent and only to the extent that such Losses result
from or arise out of actions taken by the Buyer Indemnified Parties or the
Company, its Subsidiaries or any of their respective Affiliates from and after
the Closing Date, (ii) to the extent that such Losses result from or arise out
of any Assumed Liabilities, (iii) to the extent that such Losses result from or
arise out of any reduction in, or limitation on the use of, any net operating
loss carryover or credit carryover or similar Tax attribute of the Company or
any of its Subsidiaries attributable to a Pre-Closing Period, except to the
extent such reduction or limitation results in a Tax liability which is subject
to indemnification pursuant to Section IX.B.1(iii), or (iv) with respect to any
amount that was taken into account in the final determination of Net Working
Capital, Closing Date Indebtedness, Company Transaction Expenses or the
Transaction Payment Amount pursuant to Section I.E hereof. This Section IX.B
constitutes the Buyer Indemnified Parties’ sole and exclusive remedy for any and
all Losses or other claims relating to or arising from this Agreement and the
transactions contemplated hereby (other than in the case of fraud and the
adjustment provisions of I).
     5. Nothing contained herein shall modify any obligations under common law
of the Buyer Indemnified Parties to mitigate Losses upon and after becoming
aware of any event which would reasonably be expected to give rise to Losses
subject to indemnification hereunder.
     6. The Buyer Indemnified Parties shall not be entitled to recover any
Losses relating to any matter arising under one provision of this Agreement to
the extent that the Buyer Indemnified Parties had already recovered Losses with
respect to such matter pursuant to other provisions of this Agreement.
     C. Indemnification for the Benefit of the Sellers.

25



--------------------------------------------------------------------------------



 



     1. From and after the Closing Date, Buyer and the Company shall jointly and
severally indemnify Sellers and their respective officers, directors, partners,
members, employees, agents, representatives (excluding the Seller
Representative, solely in its capacity as the Seller Representative and not as a
Seller), successors and permitted assigns (collectively, the “Seller Indemnified
Parties”) against any Losses which the Seller Indemnified Parties suffer as a
result of (i) any breach of any representation or warranty of Buyer under this
Agreement or any certificate delivered by or on behalf of Buyer hereunder, or
(ii) any non- fulfillment or breach of any covenant or agreement set forth in
this Agreement to be performed by Buyer and/or, from and after the Closing, the
Company or any of its Subsidiaries.
     2. Notwithstanding any other provision in this Agreement to the contrary,
the aggregate liability of Buyer and the Company under Section IX.C.1 shall in
no event exceed the Cap.
     3. This Section IX.C constitutes the Seller Indemnified Parties’ sole and
exclusive remedy for any and all Losses or other claims relating to or arising
from this Agreement and the transactions contemplated hereby (other than in the
case of fraud and the adjustment provisions of I).
     4. Nothing contained herein shall modify any obligations under common law
of the Seller Indemnified Parties to mitigate Losses upon and after becoming
aware of any event which would reasonably be expected to give rise to Losses
subject to indemnification hereunder.
     5. The Seller Indemnified Parties shall not be entitled to recover any
Losses relating to any matter arising under one provision of this Agreement to
the extent that the Seller Indemnified Parties had already recovered Losses with
respect to such matter pursuant to other provisions of this Agreement.
     D. Special Rule for Fraud. Notwithstanding anything in this IX to the
contrary, in the event of any breach of a representation or warranty by any
party hereto that constitutes fraud, by or on behalf of any Seller or the
Company (prior to Closing) in connection with the consummation of the
transactions contemplated by this Agreement, on the one hand, or Buyer, on the
other hand, then (a) the limitations set forth in Section IX.B.2, Section IX.B.3
or Section IX.C.2 (as the case may be) shall not apply to any Loss that the
Buyer Indemnified Parties or the Seller Indemnified Parties, as the case may be,
may suffer, sustain or become subject to, as a result of, arising out of,
relating to or in connection with any such breach; provided that in no event
shall the aggregate liability for Losses under this Section IX.D for each
Seller, exceed the aggregate proceeds received by such Seller in connection with
the consummation of the transactions contemplated hereby, and (b) none of such
Losses shall count towards the satisfaction of the Deductible.
     E. Manner of Payment. Any indemnification payment pursuant to this XI shall
be effected by wire transfer of immediately available funds from the applicable
indemnifying party to an account designated by each applicable indemnified party
within 20 days after the determination thereof. Any payments required to be made
by Sellers in satisfaction of claims for indemnification pursuant to
Section IX.B.1 and B.2 shall be paid first from the Escrow Fund, to the extent
of the available funds in the Escrow Fund.
     F. Defense of Third-Party Claims.
     1. Any Person making a claim for indemnification under Section IX.B or
Section IX.C (an “Indemnitee”) shall notify the indemnifying party (an
“Indemnitor”) of the claim in writing promptly after receiving notice of any
action, lawsuit, proceeding, investigation, demand or other claim against the
Indemnitee (if by a third party), describing the claim, the amount thereof (if
known and quantifiable) and the basis thereof in reasonable detail (such written
notice, an “Indemnification Notice”); provided that the failure to so notify an
Indemnitor shall not relieve the Indemnitor of its obligations hereunder except
to the extent and only to the extent that such failure shall have caused the
damages for which the Indemnitor is obligated to be greater than such damages
would have been had the Indemnitee given the Indemnitor prompt notice hereunder.
     2. Any Indemnitor shall be entitled to participate in the defense of such
action, lawsuit, proceeding, investigation or other claim giving rise to an
Indemnitee’s claim for indemnification at such Indemnitor’s expense, or at its
option assume the defense thereof by appointing a reputable counsel reasonably
acceptable to the Indemnitee to be the lead counsel in connection with such
defense. Notwithstanding the foregoing, the Indemnitor shall not have the right
to assume control of the defense of such claim, and shall pay the reasonable
fees and expenses of one counsel to all Indemnitees arising out of the same or
similar set of circumstances in connection with such defense, if such claim
(i) involves a criminal allegation by a governmental authority, (ii) involves a
claim, which, if adversely determined, would be reasonably expected to
materially affect the ability of Buyer and the Company to operate the business
of the Company and its Subsidiaries in the ordinary course and consistent with
past practices, (iii) could reasonably be expected to result in a Loss
(including the cost of defense) which exceeds one hundred twenty-five percent
(125%) of the excess of (x) the amount, if any, then remaining in the Escrow
Fund, over (y) the amount of Losses (including costs of defense) which could
reasonably be expected to be paid in satisfaction of any pending but unresolved
claims for indemnification, (iv) involves, in the opinion of counsel of the
Indemnitee, a conflict of interest between the Indemnitor and the Indemnitee,
(v) in the written opinion of independent counsel, is not being vigorously
defended by the Indemnitor such claim, or (vi) involves any matter described in
item 2 of Schedule 9.02(a)(v) (clauses (i) through (vi), the “Exception
Claims”). Notwithstanding the foregoing or anything herein to the contrary,
(1) all costs of any such defense or any settlement by the Seller
Representative, including reasonable attorneys’ fees, accountants’ fees and any
other reasonable fees and expenses related to any such defense, shall be
indemnifiable

26



--------------------------------------------------------------------------------



 



Losses and shall be paid from the Escrow Fund and (2) the Indemnitor shall not
assume control of the defense of any third-party claim unless the Indemnitor
shall agree in writing to indemnify the Indemnitee for all Losses attributable
to such third-party claim subject to the terms of this Agreement, including the
limitations set forth in Section IX.B.2, Section IX.B.3 and Section C.2 (as the
case may be).
     3. If (i) the Indemnitor shall not assume the defense of any such action,
lawsuit, proceeding, investigation or other claim, (ii) such claim is an
Exception Claim or (iii) Indemnitor fails to agree to indemnify the Indemnitor
for all Losses attributed to such third-party claim (subject to the terms of
this Agreement, including the limitations set forth in Section IX.B.2,
Section IX.B.3 and Section C.2 (as the case may be)), in each case, the
Indemnitee may defend against such matter as it deems appropriate at the expense
of the Indemnitor; provided that the Indemnitor shall be entitled to participate
in the defense of such claim and to employ counsel of its choice for such
purpose; provided, however, that the fees and expenses of such separate counsel
shall be borne by the Indemnitor and shall not be recoverable from such
Indemnitee or the Escrow Fund under this IX; provided further that the
Indemnitee may not settle any such matter, other than an Exception Claim that
does not solely involve monetary damages, without the written consent of the
Indemnitor (which consent shall not be unreasonably withheld or delayed) if the
Indemnitee is seeking or will seek indemnification hereunder with respect to
such matter.
     4. If the Indemnitor assumes the defense of any such action, lawsuit,
proceeding, investigation or other claim, the Indemnitee shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose; provided, however, that the fees and expenses of such separate
counsel shall be borne by the Indemnitee and shall not be recoverable from such
Indemnitor under this IX. If the Indemnitor assumes the defense of any such
claim, the Indemnitor shall not be liable for any amount required to be paid by
the Indemnitee that exceeds, where the Indemnitee has unreasonably withheld or
delayed consent in connection with the proposed compromise or settlement of a
third-party claim where the remedy is solely monetary damages and no equitable
remedy and where the settlement includes as a term thereof a full release of the
Indemnitee, the amount for which that third-party claim could have been settled
pursuant to that proposed compromise or settlement. If the Indemnitor shall
control the defense of any such claim, the Indemnitor shall be entitled to
settle such claims; provided that the Indemnitor shall obtain the prior written
consent of the Indemnitee (which consent shall not be unreasonably withheld)
before entering into any settlement of a claim or ceasing to defend such claim.
In all cases, the Indemnitee shall provide its reasonable cooperation with the
Indemnitor in defense of claims or litigation, including by making employees,
information and documentation reasonably available. To the extent of any
conflict between the provisions of this Section F and Section XI.C.7, the
provisions of Section XI.C.7 shall govern.
     G. Determination of Loss Amount. The amount of any Loss subject to
indemnification under Section IX.B or Section IX.C shall be calculated net of
(i) solely in the case of Losses attributable to any foreign Subsidiary of the
Company, any Tax Benefit actually realized by the Indemnitee or any of its
Affiliates as a result of such Loss, (ii) any reserves set forth in the Closing
Balance Sheet and/or the Closing Statement and included in the Net Working
Capital Amount relating specifically to the matter with respect to which such
Loss relates and (iii) any insurance proceeds (net of retrospective premium
payments or prospective premium increases) or other amounts under
indemnification agreements actually received by the Indemnitee on account of
such Loss. If, after an indemnification payment is made to the Indemnitee in
respect of a Loss attributable to any foreign Subsidiary of the Company, the
Indemnitee or any of its Affiliates receives a Tax Benefit on account of such
Loss that was not fully deducted from such indemnification payment, Buyer or the
indemnified Seller (as applicable) shall, or shall cause the recipient of such
undeducted Tax Benefit to, promptly pay to the Person or Persons that made such
indemnification payment the amount of such undeducted Tax Benefit at such time
or times as and to the extent that such undeducted Tax Benefit is actually
realized by such recipient. For purposes of this Section IX.G, “Tax Benefit”
shall mean any refund of Taxes to be paid or reduction in the amount of Taxes
which otherwise would be paid by the Indemnitee or any of its Affiliates, in
each case computed at the highest marginal tax rates applicable to the recipient
of such benefit. Buyer or the indemnified Seller (as applicable) shall use
commercially reasonable efforts to seek full recovery under all insurance
policies covering any Loss to the same extent as they would if such Loss were
not subject to indemnification hereunder. In the event that an insurance or
other recovery is made by any Indemnitee with respect to any Loss for which any
such Person has received indemnity payments hereunder, then a refund equal to
the aggregate amount of the actual recovery shall be made promptly to the Person
or Persons that provided such indemnity payments to such Indemnitee. The
Indemnitors shall be subrogated to all rights of the Indemnitees in respect of
any Losses indemnified by the Indemnitors.
     H. Termination of Indemnification. The obligations to indemnify and hold
harmless a party hereto in respect of a breach of representation, warranty,
covenant or agreement shall terminate when the applicable representation or
warranty or covenant or agreement terminates pursuant to Section IX.A; provided,
however, that such obligations to indemnify and hold harmless shall not
terminate with respect to any item as to which the party to be indemnified shall
have, prior to the expiration of the applicable survival period, previously made
a claim by delivering a written notice (stating in reasonable detail the nature
of, and factual and legal basis for, any such claim for indemnification, and the
provisions of this Agreement upon which such claim for indemnification is made)
to the indemnifying party.
     I. Limitation on Recourse. No claim shall be brought or maintained by
Buyer, the Company or any of their respective Subsidiaries or their respective
successors or permitted assigns against any officer, director or employee
(present or former) of any Seller in its capacity as such or any Affiliate of
any Seller unless a party to this Agreement as a Seller, and no recourse shall
be brought or granted against any of them, by virtue of or based upon any
alleged misrepresentation or inaccuracy in or breach of any of the
representations, warranties or covenants of any party hereto set forth or
contained in this Agreement or any exhibit or schedule hereto or any certificate
delivered hereunder.
     J. Characterization of Payments. For Tax purposes, the parties agree to
treat all payments made under this IX as adjustments to the total consideration
payable by Buyer for the Units. All such payments relating to foreign
Subsidiaries of the Company shall be treated as adjustments to the consideration
allocable to such foreign Subsidiaries, and all such payments relating to the
U.S. operations of the

27



--------------------------------------------------------------------------------



 



Company shall be treated as an adjustment to the consideration allocable to the
assets directly held within the Company (and not within any Subsidiary of the
Company).
X.
SELLER REPRESENTATIVE
     A. Designation. Each of the Sellers does hereby designate Norwest Equity
Partners, VII, LP as the “Seller Representative” to serve as the representative
of the Sellers with respect to the matters expressly set forth in this Agreement
to be performed by the Seller Representative. Should the Seller Representative
resign or be unable to serve, the Seller Representative shall appoint a single
substitute agent to take on the responsibility of the Seller Representative
hereunder, whose appointment shall be effective on the date of the Seller
Representative’s resignation or incapacity.
     B. Authority. Each of the Sellers, by the execution of this Agreement,
hereby irrevocably appoints the Seller Representative as the agent, proxy and
attorney in fact for such Seller for all purposes of this Agreement, including
the full power and authority on such Seller’s behalf (i) to consummate the
transactions contemplated herein and any post-Closing matters; (ii) to pay the
Sellers’ expenses incurred in connection with the negotiation and performance of
this Agreement (whether incurred before, on or after the date of this
Agreement); (iii) to disburse any funds received hereunder to such Seller and
each other Seller; (iv) to endorse and deliver any certificates or instruments
representing the Units and execute such further instruments of assignment as
Buyer or the Company shall reasonably request; (v) to execute and deliver on
behalf of such Seller any amendment or waiver in connection with this Agreement
and the other agreements or documents contemplated hereby as the Seller
Representative, in its sole discretion, may deem necessary or desirable; (vi) to
prepare, revise, supplement, update or amend any schedule, exhibit or other
document required to be delivered by or under this Agreement, including Schedule
I.B, (vii) to execute, deliver and perform its obligations under the Escrow
Agreement (with such modifications or changes therein as to which the Seller
Representative, in its sole discretion, shall have consented) and to agree to
and enter into any such amendments or modifications thereto as the Seller
Representative, in its sole discretion, determines to be desirable; (viii) to
take all actions necessary to cause, as necessary, the Escrow Fund to be
replenished in accordance with Section I.F hereof; (ix) to take all other
actions to be taken by or on behalf of such Seller in connection herewith;
(x) to do each and every act and exercise any and all rights which such
Seller(s) collectively are permitted or required to do or exercise under this
Agreement; and (xi) to make, execute, acknowledge and deliver the Escrow
Agreement and all such other agreements, guarantees, orders, receipts,
endorsements, notices, requests, instructions, certificates, stock powers,
schedules, exhibits, letters and other writings, and, in general, to do any and
all things and to take any and all action that the Seller Representative, in its
sole and absolute discretion, may consider necessary or proper or convenient in
connection with or to carry out the transactions contemplated by this Agreement,
the Escrow Agreement and all other agreements and documents referred to herein
or therein or executed in connection herewith and therewith, including,
retaining counsel, accountants and other experts, incurring fees and expenses,
asserting or pursuing any claim, action, proceeding or investigation (a “Claim”)
against Buyer, the Company and/or any Seller, defending any Claims by the Buyer
Indemnified Parties or third-party claims pursuant to IX hereof, consenting to,
compromising or settling any such Claims, conducting negotiations with Buyer,
the Company and their respective representatives regarding such Claims, it being
understood that the Seller Representative shall not have any obligation to take
any such actions, and shall not have any liability for any failure to take any
such actions. Each of the Sellers agrees that such agency and proxy are coupled
with an interest, are therefore irrevocable without the consent of the Seller
Representative and shall survive the death, incapacity, bankruptcy, dissolution
or liquidation of any Seller. All decisions and actions by the Seller
Representative (to the extent authorized by this Agreement) shall be binding
upon all Sellers, and no Seller shall have the right to object, dissent, protest
or otherwise contest the same; provided, however, that the Seller Representative
shall not take any such action where (x) any single Seller would be held solely
liable for a Loss (without such Seller’s consent) or (y) such action materially
and adversely affects the substantive rights or obligations of one Seller, or
group of the Sellers, without a similar proportionate effect upon the
substantive rights or obligations of all Sellers, unless each such
disproportionately affected Seller consents in writing thereto.
     C. Authority; Indemnification. Each Seller agrees that Buyer and the
Company shall be entitled to rely on any action taken or omission to act by the
Seller Representative, on behalf of such Seller, pursuant to Section X.B above
(an “Authorized Action”), and that each Authorized Action shall be binding on
each Seller as fully as if such Seller had taken such Authorized Action. In no
event shall Buyer or the Company, any of their Affiliates, have any liability to
any Seller for any action taken or omission to act by the Seller Representative.
Buyer agrees, for itself and the Company, that the Seller Representative, in its
capacity as the Seller Representative, shall have no liability to Buyer or the
Company for any Authorized Action, to the extent that such Authorized Action was
taken or omitted in good faith and not in a manner constituting fraud or willful
misconduct. Each Seller hereby severally, for itself only and not jointly,
agrees to indemnify and hold harmless the Seller Representative against all
expenses (including reasonable attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred by the Seller Representative
in connection with any action, suit or proceeding to which the Seller
Representative is made a party by reason of the fact it is or was acting as the
Seller Representative pursuant to the terms of this Agreement and any expenses
incurred by the Seller Representative in connection with the performance of its
duties hereunder.
     D. Seller Representative Holdback. The Seller Representative shall not be
entitled to any fee, commission or other compensation for the performance of its
services hereunder, but shall be entitled to the payment of all expenses
incurred as the Seller Representative (it being understood that in no event
shall Buyer, the Company or any of their Affiliates be liable for any such
payment and, except as set forth below, the Escrow Fund shall not be used to
make any such payments). In connection with the foregoing, on or prior to the
Closing Date, the Company shall deliver $4,000,000 (the “Seller Representative
Holdback”) to the Seller Representative to be used by the Seller Representative
to (a) pay any expenses incurred by the Seller Representative in its capacity as
the Seller Representative, including, but not limited to, any attorneys’,
accountants’ and other experts’ fees and (b) to replenish the Escrow Fund, as
applicable, from the Seller Representative Holdback in accordance with
Section I.F. Immediately following the first to occur of (x) the payment of the
Final Adjustment Amount by the Escrow Agent and, as applicable, the
Replenishment Amount, if any, by the Seller Representative, or (y) the final
determination that the Final Adjustment Amount is equal to zero, the Seller
Representative will distribute to the Sellers their applicable pro rata portion
(based on their Percentage Share of the Seller Representative Holdback) of the
amount by which the unused amounts of the Seller Representative Holdback

28



--------------------------------------------------------------------------------



 



exceed the Holdback Floor, without any interest (the “Initial Holdback
Distribution”). Following the Initial Holdback Distribution, at such time as the
Seller Representative determines, in its sole discretion, that the Seller
Representative will not incur any additional expenses in its capacity as
representative, then the Seller Representative will distribute to the Sellers
their applicable pro rata portion (based on their Percentage Share of the Seller
Representative Holdback) of the remaining unused amounts of the Seller
Representative Holdback, if any, without interest. In connection with defending
any third-party claims pursuant to Section IX.F, the Seller Representative shall
be entitled to be reimbursed from the Escrow Fund at any time upon written
request from the Seller Representative for costs and expenses (including, legal
fees, disbursements and expenses) incurred by the Seller Representative in its
representative capacity. Buyer shall cause the Escrow Agent to pay any amount
requested by the Seller Representative as promptly as practicable, but in no
event more than five business days after the Seller Representative request
therefor, which request shall include wire transfer instructions.
     E. Exculpation. The Seller Representative shall not have by reason of this
Agreement a fiduciary relationship in respect of any Seller, except in respect
of amounts received on behalf of such Seller. The Seller Representative shall
not be liable to any Seller for any action taken or omitted by it or any agent
employed by it hereunder or under any other document entered into in connection
herewith, except that the Seller Representative shall not be relieved of any
liability imposed by law for willful misconduct. The Seller Representative shall
not be liable to Sellers for any apportionment or distribution of payments made
by the Seller Representative in good faith, and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Seller to whom payment was due, but not made, shall be to
recover from other Sellers any payment in excess of the amount to which they are
determined to have been entitled. The Seller Representative shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement. Neither the Seller
Representative nor any agent employed by it shall incur any liability to any
Seller by virtue of the failure or refusal of the Seller Representative for any
reason to consummate the transactions contemplated hereby or relating to the
performance of its other duties hereunder, except for actions or omissions
constituting fraud or willful misconduct.
     F. Survival. All of the indemnities, immunities and powers granted to the
Seller Representative under this Agreement shall survive the Closing Date and/or
any termination of this Agreement and/or the Escrow Agreement.
XI.
ADDITIONAL COVENANTS AND AGREEMENTS
     A. Disclosure Generally. If and to the extent any information required to
be furnished in any schedule is contained in any other schedule with such
specificity (whether or not specific cross references are given) so that it is
reasonably apparent on the face of such information that such information is
also applicable to one or more other parts of the Agreement or any other
schedule, such information shall be deemed to be included in all schedules in
which such information is required to be included. The inclusion of any
information in any schedule shall not be deemed to be an admission or
acknowledgment by the Company, in and of itself, that such information is
material to or outside the ordinary course of the businesses of the Company and
its Subsidiaries.
     B. Acknowledgments by Buyer.
     1. THE REPRESENTATIONS AND WARRANTIES BY THE COMPANY AND SELLERS SET FORTH
IN THIS AGREEMENT, INCLUDING THE DISCLOSURE SCHEDULES, CONSTITUTE THE SOLE AND
EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS TO BUYER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY
KIND OR NATURE EXPRESS OR IMPLIED (INCLUDING, BUT NOT LIMITED TO, ANY RELATING
TO THE FUTURE OR HISTORICAL FINANCIAL CONDITION OR PROJECTIONS, RESULTS OF
OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY) ARE SPECIFICALLY DISCLAIMED BY
THE COMPANY AND SELLERS. Except as otherwise set forth herein, the Company and
the Subsidiaries and Sellers do not make or provide, and Buyer hereby waives,
any warranty or representation, express or implied, as to the quality,
merchantability, fitness for a particular purpose, conformity to samples, or
condition of the Company’s or any of the Subsidiaries’ assets or any part
thereto. No claim shall be brought or maintained by the Company, its
Subsidiaries or Buyer or their respective successors or permitted assigns
against any officer, director or employee (present or former) of the Company,
its Subsidiaries, the Sellers, the Seller Representative, in their capacity as
such, and no recourse shall be brought or granted against any of them, by virtue
of or based upon any alleged misrepresentation or inaccuracy in, or breach of
any of the representations, warranties or covenants of the Company and/or the
Sellers set forth or contained in, this Agreement or any certificate delivered
hereunder, except in the case of fraud and to the extent provided in
Section IX.B hereof.
     2. In connection with its investigation of the Company and the
Subsidiaries, Buyer has received from or on behalf of the Company, the
Subsidiaries or Sellers certain projections. Buyer acknowledges and agrees that
there are uncertainties inherent in attempting to make such estimates,
projections and other forecasts and plans, that it is familiar with such
uncertainties, that it is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all estimates, projections and other
forecasts and plans so furnished to it (including the reasonableness of the
assumptions underlying such estimates, projections and forecasts), and that,
except in the case of fraud and to the extent provided in Section IX.B hereof,
it will not have any claim against the Company, its Subsidiaries, the Sellers,
the Seller Representative or any direct or indirect equity holder of the Sellers
with respect thereto. Accordingly, none of the Company, the Subsidiaries or the
Sellers makes any representations or warranties whatsoever with respect to such
estimates, projections and other forecasts and plans (including the
reasonableness of the assumptions underlying such estimates, projections and
forecasts). Except in the case of fraud, Buyer agrees that none of the Sellers
(other than as otherwise set forth herein) nor any of their Affiliates will have
or be subject to any liability to Buyer, the Company or any other Person
resulting from the distribution to Buyer, or

29



--------------------------------------------------------------------------------



 



Buyer’s use of, any information regarding the Company or any of the Subsidiaries
or their respective businesses, including any information, document or material
made available to Buyer or its Affiliates in certain “data rooms,” management
presentations or any other form in expectation of the transactions contemplated
by this Agreement.
     C. Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer and Sellers for certain tax matters following
the Closing Date:
     1. Responsibility for Filing Tax Returns.
          The Seller Representative shall prepare or cause to be prepared all
Tax Returns of the Company and its Subsidiaries for all Pre-Closing Tax Periods
which are not filed or otherwise due as of the Closing Date. At least 15 days
prior to the date on which each such Tax Return is filed, the Seller
Representative shall submit such Tax Return to Buyer for its review and comment,
and the Seller Representative shall make such revisions to such Tax Return as
are reasonably requested by Buyer and received by Seller at least ten days prior
to the date on which such Tax Return is filed (but Seller Representative shall
be under no obligation to accept any comments that relate to positions taken on
such Tax Return that are prepared in accordance with applicable Legal
Requirements and otherwise consistent with past practice). At least five days
before the date on which any such Tax Return is due, the Seller Representative
shall deliver such Tax Return to Buyer for filing. Buyer shall timely file or
cause to be timely filed such Tax Return and shall pay all Taxes reflected on
such Tax Return, subject to Buyer’s right to indemnification pursuant to Section
IX.B.1(iii) for the portion of such Taxes owing in excess of the Net Tax Reserve
Amount.
          Buyer shall prepare or cause to be prepared in accordance with the
past practice of the Company and its Subsidiaries (except to the extent
otherwise required by applicable Legal Requirements), and timely file or cause
to be timely filed, all Tax Returns of the Company and its Subsidiaries for all
Straddle Periods. At least 15 days prior to the date on which each such Tax
Return is filed, Buyer shall submit such Tax Return to the Seller Representative
for its review and approval, which approval may not be unreasonably withheld;
provided, however, that such approval may be withheld if such Tax Return has not
been prepared in accordance with past practice (except to the extent otherwise
required by applicable Legal Requirements) and the filing of such Tax Return is
reasonably expected by the Seller Representative to adversely affect the Tax
liability, the amount received under this Agreement or the indemnification
obligation, in each case, of any Seller. Buyer shall pay all Taxes reflected on
such Tax Returns, subject to Buyer’s right to indemnification pursuant to
Section IX.B.1(iii) for the portion of such Taxes owing in excess of the Net Tax
Reserve Amount.
     2. Straddle Periods. With respect to any Straddle Period, the portion of
any Tax that is allocable to the taxable period that is deemed to end on the
Closing Date will be: (i) in the case of real property Taxes, personal property
Taxes and similar ad valorem Taxes, deemed to be the amount of such Taxes for
the entire Straddle Period multiplied by a fraction, the numerator of which is
the number of calendar days of such Straddle Period in the Pre-Closing Tax
Period and the denominator of which is the number of calendar days in the entire
Straddle Period, and (ii) in the case of all other Taxes, determined as though
the taxable year of the Company terminated at the close of business on the
Closing Date.
     3. Tax Refunds. Any refunds that are received by Buyer (other than those
attributable to net operating losses carry backs from periods after the
Closing), the Company or any of its Subsidiaries that relate to Taxes for either
the Pre-Closing Tax Period or any Straddle Period (to the extent allocable
pursuant to Section XI.C.2 to the period ending on or before the Closing Date)
shall be for the account of Sellers to the extent not already credited in
Sellers’ favor as part of the calculation of the Net Working Capital Amount, and
Buyer shall pay over to the Seller Representative any such refund within 15 days
after receipt thereof, net of reasonable expenses of collection and, where
applicable, all Tax liability incurred in respect of such refunds. For the
avoidance of doubt, to the extent any refunds are received by the Buyer, the
Company or any of its Subsidiaries after the Closing in respect of foreign
withholding Taxes or U.S. federal or state income Taxes imposed on any dividends
or other distributions received by the Company from any of its Subsidiaries
prior to the Closing or imposed on any Dividend Payments described in
Section VII.G (including, without limitation, any excess withheld amounts
refunded upon establishment of eligibility for reduced withholding rates under
an applicable Tax treaty), such refunds shall be paid over to the Seller
Representative within 15 days after receipt thereof.
     4. Cooperation on Tax Matters.
          Buyer, the Company and its Subsidiaries, Sellers and the Seller
Representative shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns pursuant to
this Section XI.C and any audit, litigation or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. The Company and its Subsidiaries, Sellers
and the Seller Representative agree (A) to retain all books and records with
respect to Tax matters pertinent to the

30



--------------------------------------------------------------------------------



 



Company and its Subsidiaries relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer or Sellers or the Seller Representative, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any Tax authority, and (B) to give the other party
at least 30 days written notice prior to transferring, destroying or discarding
any such books and records and, if the other party so requests, the Company and
its Subsidiaries, or Sellers or the Seller Representative, as the case may be,
shall allow the other party to take possession of such books and records.
          Buyer and the Seller Representative further agree, upon request, to
provide the other party with all information (in their respective possession)
that either party may be required to report pursuant to Code §6043A and all
Treasury Regulations promulgated thereunder.
     5. Tax-Sharing Agreements. All tax-sharing agreements or similar agreements
with respect to or involving the Company and its Subsidiaries shall be
terminated as of the Closing Date and, after the Closing Date, the Company and
its Subsidiaries shall not be bound thereby or have any liability thereunder.
     6. Transfer Taxes. The cost of any documentary, stamp, stock transfer, or
similar Tax imposed on the Company and its Subsidiaries or one or more Sellers
as a result of the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”), and any penalties or interest with respect to such Transfer
Taxes, shall be borne equally by Sellers (as Company Transaction Expenses) and
by Buyer. The Seller Representative agrees to cooperate with Buyer and the
Company in the filing of any Tax Returns with respect to Transfer Taxes,
including promptly supplying any information in its possession reasonably
requested by Buyer and the Company that is reasonably necessary to complete such
Tax Returns and promptly remitting to Buyer any invoices for such Transfer Taxes
that are received by Sellers.
     7. Contest Provisions. The Seller Representative and Sellers, on the one
hand, and Buyer, the Company and its Subsidiaries, on the other hand, shall
promptly notify each other upon receipt by such party of written notice of any
inquiries, claims, assessments, audits, proceedings or similar events with
respect to Taxes relating to a Pre-Closing Tax Period or to that portion of a
Straddle Period ending on the Closing Date (any such inquiry, claim assessment,
audit, proceeding or similar event, a “Tax Matter”). If Sellers have any
continuing indemnification obligations under Section IX.B.1(iii), or under
Section IX.B.1(ii) for breach of any representations or warranties in
Section IV.H (Taxes), then the Seller Representative shall have the right to
control the conduct and resolution of such Tax Matter (unless the amount of
liability with respect to such Tax Matter could reasonably be expected to exceed
125% of the excess of (i) the amount remaining under the Cap over (ii) the
amount which could reasonably be expected to be paid in satisfaction of any
pending but unresolved claims for indemnification, in which event Buyer shall
have the right to control the conduct and resolution of such Tax Matter;
provided, however, that Buyer shall keep the Seller Representative informed of
all developments on a timely basis and Buyer shall not resolve such Tax Matter
without the Seller Representative’s written consent). Whenever the Seller
Representative controls the conduct and resolution of a Tax Matter, the Seller
Representative shall keep Buyer informed of all developments on a timely basis;
provided, however, that if any of the issues raised in such Tax Matter could
reasonably be expected to have an adverse impact on Taxes of the Company or its
Subsidiaries for a taxable period beginning (or the portion of a Straddle Period
beginning) after the Closing Date, then the Seller Representative shall afford
Buyer the opportunity to control jointly the conduct and resolution of the
portion of such Tax Matter which could have an adverse impact on such Taxes in
such period or portion thereof. If the Seller Representative has the right to
control the conduct and resolution of a Tax Matter but elects in writing not to
do so within 15 days of receiving notice of such Tax Matter, then Buyer shall
have the right to control the conduct and resolution of such Tax Matter;
provided, however, that whenever Buyer has the right to control the conduct and
resolution of any Tax Matter pursuant to this sentence, that Buyer shall keep
the Seller Representative informed of all developments on a timely basis and
Buyer shall not resolve such Tax Matter in a manner that could reasonably be
expected to have an adverse impact on Sellers’ indemnification obligations under
this Agreement without the Seller Representative’s written consent. Each party
shall bear its own costs for participating in any Tax Matter.
     8. Tax Treatment of Transaction. Consistent with Situation 2 of Revenue
Ruling 99-6, 1999-1 C.B. 432, the parties hereto agree to treat, for U.S.
federal income Tax purposes, the transfer of interests by Sellers to Buyer as
follows: (i) as to Sellers, as a transfer of interests by Sellers to Buyer;
(ii) as to Buyer, as if the Company had distributed in liquidation of the
Company to each Seller its respective pro rata share of the Company’s assets and
as if Buyer had purchased each Seller’s respective pro rata share of the assets
received from the Company. The parties hereto further agree that (A) the
transfer of the interests shall result in a termination of the partnership for
purposes of Section 708 of the Code and (B) the taxable year of the Company
shall close as of the end of the day on the Closing Date.
     9. Allocation. Buyer and Sellers hereby agree that the Purchase Price
(together with all amounts treated as consideration for U.S. federal income tax
purposes) shall be allocated among the assets acquired pursuant to the
transactions contemplated by this Agreement in accordance with Section 1060 of
the Code and the Treasury Regulations promulgated thereunder (and any similar
provision of state, local or foreign law, as appropriate) and in accordance with
the methodology set forth on Exhibit C hereto (the “Allocation”). The Allocation
shall be delivered by Buyer to Seller Representative within 150 days after the
Closing Date for Seller Representative’s approval, which approval shall not be
unreasonably withheld. Buyer and the Seller Representative shall work in

31



--------------------------------------------------------------------------------



 



good faith to resolve any disputes relating to the Allocation. If Buyer and the
Seller Representative are unable to resolve any such dispute within 30 days of
Seller Representative’s receipt of the Allocation, such dispute shall be
resolved promptly by the Independent Auditor, the costs of which shall be borne
equally by Buyer, on the one hand, and Sellers, on the other hand. To the extent
required by any applicable Legal Requirement, the Allocation shall be revised to
reflect any adjustment of the total consideration payable by Buyer pursuant to
this Agreement. Buyer and Sellers shall prepare and file all Tax Returns and
other statements in a manner consistent with the Allocation and shall not make
any inconsistent statement or adjustment on any Tax Returns or otherwise during
the course of an audit, investigation or other dispute with a Tax authority;
provided, however, that nothing contained herein shall prevent Buyer or Sellers
from settling any proposed deficiency or adjustment by any Tax authority based
upon or arising out of the Allocation, and neither Buyer nor Sellers shall be
required to litigate before any court any proposed deficiency or adjustment by
any Tax authority challenging such Allocation.
     10. Section 338 Election. Buyer shall not make and shall not permit the
Company to make an election under Section 338(g) of the Code or any
corresponding elections under state or local Tax law, with respect to the
transactions contemplated under this Agreement. During the period beginning on
the Closing Date and ending on December 31, 2011, Buyer shall cause the Company
and its Subsidiaries to operate their business consistent with past practice and
shall not undertake any restructurings outside of the ordinary course which have
the effect of increasing earnings and profits (other than earnings and profits
generated in the ordinary course of business). For the avoidance of doubt,
provided that any such restructurings are properly treated as tax-free under
Code Section 332, 351 or 368 and do not have the effect of increasing earnings
and profits, the foregoing shall not prevent Buyer from engaging in such
transactions.
     11. None of Buyer, the Company or any of its Subsidiaries shall amend any
Tax Return of the Company or any of its Subsidiaries for any Pre-Closing Tax
Period or any Straddle Period without the consent of the Seller Representative,
which consent shall not be unreasonably withheld. For the avoidance of doubt, if
such amendment would give rise to adverse Tax consequences to any Seller, it
shall not be considered unreasonable for the Seller Representative to withhold
its consent.
     D. WARN.
     1. Between the date hereof and the Closing Date, the Company agrees that it
shall not, nor shall it permit any of its Subsidiaries to, effectuate a “plant
closing” or “mass layoff” as those terms are defined in WARN without complying
in all material respects with the notice requirements and all other provisions
of WARN.
     2. Buyer agrees that it shall not, nor shall it permit the Company or any
of its Subsidiaries to, at any time prior to 90 days after the Closing Date,
effectuate a “plant closing” or “mass layoff” as those terms are defined in WARN
without complying in all material respects with the notice requirements and all
other provisions of WARN.
     E. Further Assurances. Subject to the limitations set forth elsewhere in
this Agreement, from time to time, as and when requested by any party hereto and
at such party’s expense, any other party shall execute and deliver, or cause to
be executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as the requesting party may
reasonably deem necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement.
XII.
DEFINITIONS
     A. Definitions. For purposes hereof, the following terms, when used herein
with initial capital letters, shall have the respective meanings set forth
herein:
“Accounts Receivable” shall mean all bona fide accounts receivable of the
Company or any of its Subsidiaries (exclusive of any notes receivable and any
accounts receivable from Affiliates or Related Persons of Sellers, the Company,
or any of its Subsidiaries) as of the Closing Date.
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.
“Cash on Hand” means, with respect to the Company and its Subsidiaries, all cash
(for avoidance of doubt, cash shall include deposits in transit and all
outstanding checks of the Company shall be deducted), cash equivalents,
marketable securities and government refunds (minus all cash, cash equivalents,
marketable securities and government refunds that are the subject of any
contemplated Dividend Payment set forth on Schedule VII.G), as of the
Determination Moment; provided that no asset shall be included more or less than
once in such determination. Notwithstanding the foregoing, to the extent any
Dividend Payment set forth on Schedule VII.G as of the Closing exceeds (i) the
amount of all cash (for avoidance of doubt, cash shall include deposits in
transit and all outstanding checks of the Company shall be deducted), cash
equivalents and marketable securities as of the Determination Moment of the
Subsidiary making such Dividend Payment, plus (ii) any amounts paid by any
Person (including any governmental authority) to such Subsidiary or any
Affiliate thereof for purposes of paying such Dividend Amount, such excess
amount shall (without duplication of any repayment or prior adjustment) be
deducted from the calculation of Cash on Hand.
“Class A Unit” means an interest in the Company designated as a Class A Unit.

32



--------------------------------------------------------------------------------



 



“Class B Unit” means an interest in the Company designated as a Class B Unit.
“Closing Date Indebtedness” means, with respect to the Company and its
Subsidiaries, all outstanding and unpaid Indebtedness, as of the Determination
Moment; provided that no outstanding and unpaid Indebtedness shall be included
more or less than once in such determination.
“Code” means the means the Internal Revenue Code of 1986, as amended.
“Company Transaction Expenses” means (i) all fees and expenses payable to the
Company’s advisors and other fees from and expenses of professional service
firms incurred by the Company or for which the Company is liable or responsible
in connection with the transactions contemplated by this Agreement in each case
to the extent unpaid as of the Closing, including, without limitation the
premiums for any tail coverage policy obtained by the Company pursuant to
Section 7.02(c) which are unpaid as of Closing and (ii) the aggregate amount of
any payments due to Norwest Equity Partners VI, LP, Norwest Equity Partners VII,
LP, or Norwest Equity Partners VIII, LP upon termination of the certain Amended
and Restated Strategic Consulting Agreement, dated as of August 30, 2007.
“Company’s Accounting Practices and Procedures” means the accounting methods,
policies, practices and procedures, including classification and estimation
methodology, used by the Company in the preparation of the 2010 Audited Balance
Sheet as of December 31, 2010.
“Confidentiality Agreement” means the Confidentiality Agreement dated as of
March 19, 2011, between Buyer and the Company.
“Determination Moment” means 11:59 p.m. local time on the date immediately
preceding the Closing Date, at the respective principal places of business of
the Company and its Subsidiaries with respect to each country in which the
Company or its Subsidiaries, as the case may be, have a place of business.
“Disbursing Agent” means Wells Fargo Bank, N.A., acting in its capacity as
disbursing agent under the Disbursing Agent Agreement.
“Disbursing Agent Agreement” means a disbursing agent agreement to be entered
into at the Closing among Buyer, the Seller Representative and the Disbursing
Agent, in the form attached hereto as Exhibit B.
“Disclosure Schedules” means the disclosure schedules attached to this
Agreement.
“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA), excluding any Multiemployer Plans, and each
other material employment, severance, change in control, consulting, or similar
contract, arrangement, policy, plan or program providing for insurance coverage
(including, without limitation, any self-insured arrangements), disability
benefits, bonuses, profit sharing, deferred compensation, stock options, equity
compensation incentives, vacation, sick leave, paid time-off, retirement or
fringe benefit that is maintained, sponsored or contributed to by the Company or
its Subsidiaries on behalf of their current or former employees, directors or
independent consultants, other than a Foreign Plan.
“Environmental Requirements” means all Legal Requirements governing pollution
(or the cleanup thereof) or protection of the environment (including ambient
air, soil, surface water or groundwater, or subsurface strata), natural
resources, or human health, including, without limitation, all Legal
Requirements relating to the presence, exposure, management, manufacture,
reclamation, use, reuse, production, generation, handling, transportation,
treatment, containment, storage, disposal, processing, discharge, Release,
control, remediation or cleanup of any Hazardous Materials. The term
“Environmental Requirement” includes, without limitation, the following
(including their implementing regulations and any state or foreign analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; and the Clean Air Act of 1966, as amended by the Clean
Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agent” means Wells Fargo Bank, N.A., acting in its capacity as escrow
agent under the Escrow Agreement.
“Escrow Agreement” means an escrow agreement to be entered into at the Closing
among Buyer, the Seller Representative and the Escrow Agent, in the form
attached hereto as Exhibit A.
“Escrow Fund” means the fund created by the Escrow Agent to hold the Escrow
Amount pursuant to the Escrow Agreement.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Hazardous Materials” means all wastes, pollutants, chemicals, products
(including asbestos), derivatives, compounds, mixtures, solids, liquids, mineral
or gas contaminants or hazardous, dangerous or toxic substances or materials, in
each case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous or toxic under Environmental Requirements, including petroleum and
petroleum products and any other substance or material that is regulated
pursuant to any Environmental Requirement, or the use or Release of which could
result in liability under any Environmental Requirement.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness” means, without duplication, the sum of (i) all obligations of the
Company and its Subsidiaries for borrowed money or issued in substitution for or
exchange of indebtedness for borrowed money, (ii) other indebtedness of the
Company and its Subsidiaries evidenced by notes, bonds, debentures or other debt
securities, (iii) indebtedness of the types described in clauses (i) and
(ii) guaranteed, directly or indirectly, in any manner by the Company or any of
its Subsidiaries through an agreement, contingent or otherwise, to supply funds
to, or in any other manner, invest in, the debtor, or to purchase indebtedness,
primarily for the purpose of enabling the debtor to make payment of the
indebtedness or to assure the owners of indebtedness against loss,
(iv) indebtedness for the deferred purchase price of property or services with
respect to which the Company or any of its Subsidiaries is liable, other than
ordinary course trade payables, (v) all obligations of the Company and its
Subsidiaries as lessee or lessees under leases that have been recorded as
capital leases in accordance with GAAP, (vi) all payment obligations

33



--------------------------------------------------------------------------------



 



under any interest rate swap agreements or interest rate hedge agreements to
which the Company or any of its Subsidiaries is party, (vii) any interest owed
with respect to the indebtedness referred to above and prepayment premiums or
fees related thereto, and (viii) any amounts described in Section VII.F.4 that
remain unpaid as of the Closing. For the avoidance of doubt, Indebtedness shall
not include any (a) guarantees by the Company or any of its Subsidiaries of
indebtedness of the types described in clauses (i) and (ii) of any other
Subsidiary of the Company, (b) letters of credit which have not been drawn down,
(c) performance guarantees or bonds, sureties and/or similar obligations of any
kind or nature issued by or on behalf of the Company or any of the Subsidiaries,
(d) intercompany accounts, payables or loans of any kind or nature, and (e)
accounts payable, accrued liabilities (excluding any accrual in relation to
borrowings not included in Net Working Capital), deferred income taxes, accrued
income taxes, pension and post-retirement benefits (including those set forth on
Schedule I.C), deferred revenue and commitments under non-cancelable operating
leases.
“Intellectual Property” means all U.S. and foreign intellectual property,
including Software, patents, trademarks, service marks, domain names,
copyrights, copyrighted works, and any registrations or applications for the
registration of any of the foregoing, and any trade secrets, confidential
information, and know-how.
“Inventory” shall mean all raw material, work in process and finished goods
inventory of the Business.
“Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational or other rule, order, code, judgment,
decree, constitution, law, ordinance, regulation, statute or treaty.
“Lien” shall mean any claim, lien, pledge, option, charge, easement, security
interest, right of way, encroachment, reservation, restriction, encumbrance, or
other right of any Person, or any other restriction or limitation of any nature
whatsoever.
“Losses” means losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers,
including, without limitation, punitive, special, consequential, incidental or
exemplary damages; provided that Losses shall only include (i) punitive or
exemplary damages to the extent that a third party is entitled to such damages
against the Indemnitee based on the actions of the Indemnitor pursuant to
Article IX hereof and (ii) special or consequential damages to the extent such
damages are solely attributable to special circumstances that have been
disclosed to or are reasonably foreseeable by the Company as of the date hereof.
“Material Adverse Change” means any change, effect, event, occurrence, state of
facts or development that is materially adverse to the business, assets,
financial condition or results of operations of the Company and its
Subsidiaries, individually or taken as a whole; provided, however, that any of
the following, alone or in combination, shall not be deemed to constitute a
Material Adverse Change, nor shall any of the following (or the effect thereof)
be taken into account in determining whether there has been or will be a
Material Adverse Change: (i) general economic or securities or financial market
conditions in any economy or market in which the Company or its Subsidiaries do
business, (ii) any occurrence or condition generally affecting the industry in
which the Company and its Subsidiaries operate (including natural catastrophe
events), (iii) any change in law or regulations in any jurisdiction in which the
Company or any Subsidiary of the Company does business or any change in
accounting principles required by GAAP or any applicable foreign equivalent,
(iv) the execution or announcement of this Agreement or relating to compliance
by any party hereto with the provisions hereof or the pendency or execution of
any of the transactions contemplated hereby, or (v) any natural disaster,
military actions or any acts of terrorism, sabotage or war or the outbreak or
escalation of hostilities or any of the foregoing or change in geopolitical
conditions, except, in the case of clauses (i), (ii), (iii) and (v), to the
extent such change, effect, event, occurrence, state of facts or development,
has had a disproportionate effect on the Company and its Subsidiaries, taken as
a whole.
“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.
“Net Tax Reserve Amount” means the amount of the accruals and reserves for Taxes
taken into account in the calculation of the Net Working Capital Amount in
determining the total consideration payable by Buyer pursuant to this Agreement.
For the avoidance of doubt, all deferred tax assets and liabilities shall be
excluded from the calculation of Net Tax Reserve Amount.
“Net Working Capital” means the amount of total current assets minus the amount
of total current liabilities of the Company and its Subsidiaries on a
consolidated basis determined in accordance with GAAP applied consistently with
the Company’s Accounting Practices and Procedures as of the Determination
Moment. Notwithstanding the foregoing, the calculation of these amounts shall
take account of the agreement by the parties hereto to include or exclude the
items set forth on Schedule XII.A(a).
“Net Working Capital Amount” means the Net Working Capital of the Company and
its Subsidiaries as of the Determination Moment; provided that no asset or
liability shall be included more or less than once in such determination.
“Owned Tangible Personal Property” shall mean all Tangible Personal Property
owned by the Corporation and its Subsidiaries.
“Percentage Share” means with respect to each Seller, the amount set forth
opposite such Seller’s name on Schedule I.B under the heading “Percentage
Share”.
“Permitted Liens” means: (i) any restriction on transfer arising under
applicable securities law; (ii) liens for current Taxes or other governmental
charges not yet due and payable or the amount or validity of which is being
contested in good faith by appropriate proceedings by the Company and its
Subsidiaries; (iii) mechanics’, carriers’, workers’, repairers’, landlords’ and
similar statutory liens arising or incurred in the ordinary course of business
for amounts which are not delinquent and were reflected on the 2010 Balance
Sheet or the Latest Balance Sheet, or, to the extent outstanding as of the
Closing Date, were reflected on the Closing Balance Sheet and taken into account
in the final determination of Net Working Capital or Closing Date Indebtedness;
(iv) zoning, entitlement, building and other land use regulations imposed by
governmental agencies having jurisdiction over the Owned Real Property or the
Leased Real Property which are not violated by the current use and operation of
the Owned Real Property or the Leased Real Property; (v) covenants, conditions,
restrictions, easements and other similar matters of record affecting title to
the Owned Real Property or the Leased Real Property which do not, individually
or in the aggregate, materially impair the occupancy or use of the Owned Real
Property or the Leased Real Property for the purposes for which it is currently
operated or used in connection with the Company’s and its Subsidiaries’
businesses; (vi) liens, security interests and/or other encumbrances affecting
or encumbering the right, title and/or interest of the landlord/fee owner with
respect to the Leased Real Property which do not materially impair or interfere
with the occupancy, operation or use of the Leased Real Property for the
purposes for which it is currently operated or used in connection with the

34



--------------------------------------------------------------------------------



 



Company’s and its Subsidiaries’ businesses; (vii) non-monetary liens or
encumbrances which do not materially impair or interfere with the occupancy,
operation or use of the Owned Real Property or the Leased Real Property for the
purposes for which it is currently operated or used in connection with the
Company’s and its Subsidiaries’ businesses; (viii) liens arising under worker’s
compensation, unemployment insurance, social security, retirement and similar
legislation; (ix) purchase money liens and liens securing rental payments under
capital lease arrangements and that were reflected on the 2010 Balance Sheet or
the Latest Balance Sheet, or, to the extent outstanding as of the Closing Date,
were reflected on the Closing Balance Sheet and taken into account in the final
determination of Net Working Capital or Closing Date Indebtedness; (x) liens of
lessors and licensors arising under lease agreements or license arrangements;
(xi) other liens arising in the ordinary course of business and not incurred in
connection with the borrowing of money and that were reflected on the 2010
Balance Sheet or the Latest Balance Sheet, or, to the extent outstanding as of
the Closing Date, were reflected on the Closing Balance Sheet and taken into
account in the final determination of Net Working Capital or Closing Date
Indebtedness; (xii) liens securing any of the Company’s credit facilities or
other Indebtedness to be paid off at the Closing; and (xiii) those liens set
forth on Schedule A(b).
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Pre-Closing Period” means (i) any Pre-Closing Tax Period or (ii) the portion of
any Straddle Period ending on the Closing Date.
“Related Person” shall mean (i) any shareholder, member, manager, director or
officer or any other direct or indirect beneficial owner (but excluding mere
holders of options to purchase shares) of the Company or any of its
Subsidiaries, (ii) any spouse, child, sibling or parent of any such shareholder,
member, manager, director or officer or other beneficial owner, or (iii) any
limited liability company, partnership, corporation, trust or other entity in
which any individual encompassed by the foregoing (i) or (ii) has a substantial
and material interest as a member, partner, shareholder, trustee or otherwise.
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
“Software” shall mean computer software of whatever kind or purpose, including
object code, source code, tools, developers kits, utilities, graphical user
interfaces, menus, images, icons, and forms, and all software stored or
contained therein or transmitted thereby, and related documentation.
“Subsidiary or Subsidiaries” means, with respect to any Person of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof and for this purpose, a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).
“Tangible Personal Property” shall mean all tangible personal property (other
than inventory) owned or leased by the Company or its Subsidiaries or in which
the Company or any Subsidiary of the Company have any interest including,
without limitation, show equipment, production and processing equipment,
warehouse equipment, computer hardware, furniture and fixtures, transportation
equipment, leasehold improvements, supplies and other tangible assets, together
with any transferable manufacturer or vendor warranties related thereto.
“Target Net Working Capital Amount” means $51,000,000.
“Tax” or “Taxes” means any United States federal, state, local or foreign
income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, real property gains, registration, value added,
excise, natural resources, severance, stamp, occupation, premium, windfall
profit, environmental, customs, duties, real property, special assessment,
personal property, capital stock, social security, unemployment, disability,
payroll, license, employee or other withholding, or other tax, of any kind
whatsoever, including any interest, penalties or additions to tax.
“Tax Return” or “Tax Returns” means any return, declaration, report, claim for
refund, information return or statement relating to Taxes, including schedules
or attachments thereto, and including any amendments thereof.
“Title IV Plan” means any “pension plan” under Section 3(2) of ERISA that is
subject to Title IV of ERISA (other than a Multiemployer Plan).
“Transaction Payment Amount” means an amount equal to the aggregate unfunded
severance and similar liabilities of the Company to its employees and agents,
including payments to employees and agents of the Company that become due and
payable solely as a result of the consummation of the transactions contemplated
by this Agreement, in each case, as set forth on Schedule XII.A(c).
“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

35



--------------------------------------------------------------------------------



 



     B. Cross-Reference of Other Definitions. Each capitalized term listed below
is defined in the corresponding Section of this Agreement:

          Term   Section No.  
2010 Audited Balance Sheet
    4.05 (a)
Agreement
  Preamble  
Allocation
    11.03 (i)
Assumed Liabilities
    1.03  
Audited Financial Statements
    4.05 (a)
Authorized Action
    10.03  
Buyer
  Preamble  
Buyer Indemnified Parties
    9.02 (a)
Buyer Plans
    7.06 (b)
Buyer’s Representatives
    6.02  
Cap
    9.02 (c)
Claim
    10.02  
Closing
    1.04 (a)
Closing Balance Sheet
    1.05 (a)
Closing Date
    1.04 (a)
Closing Payment Certificate
    1.01 (a)
Closing Statement
    1.05 (a)
Company
  Preamble  
Company Employee
    7.06 (a)
Company Securities
    4.04 (b)
Deductible
    9.02 (c)
Distributions
    7.07  
Dividend Payment
    7.07  
Escrow Amount
    1.06  
Estimated Cash On Hand
    1.01 (a)
Estimated Closing Date Indebtedness
    1.01 (a)
Estimated Net Working Capital Amount
    1.01 (a)
Exception Claims
    9.06  
Exchange Act
    5.05  
Existing Plans
    7.06 (b)
Final Adjustment Amount
    1.05 (c)
Financial Statements
    4.05 (a)
Foreign Authority
    7.03 (b)
Foreign Equivalents
    3.04  
Foreign Plan
    4.12 (l)
French Legal Requirements
    3.04  
Holdback Floor
    1.06  
Indebtedness Payoff Amount
  1.04 (b)(iii)
Indemnification Notice
    9.06  
Indemnitee
    9.06  
Indemnitor
    9.06  
Independent Auditor
    1.05 (a)
Latest Balance Sheet
    4.05 (a)
Leased Real Property
    4.07 (c)
Licenses
    4.19  
Objections Statement
    1.05 (a)
Owned Real Property
    4.07 (b)
Pre-Closing Tax Period
    9.02 (a)
Purchase Price
    1.01 (b)
Qualified Plan
    4.12 (c)
Real Property Leases
    4.07 (c)
Regulatory Conditions
    8.01 (d)
Related Person Transaction
    4.16  
Replenishment Amount
    1.06  
Replenishment Cap
    1.06  
Securities Act
    5.05  
Seller Indemnified Parties
    9.03 (a)
Seller Representative
    10.01  
Seller Representative Holdback
    10.04  
Sellers
  Preamble  
Special Losses
    9.02 (a)
Specific Indemnification Items
    9.02 (a)
Straddle Period
    9.02 (a)
Survival Period
    9.01  
Tax Benefit
    9.07  
Tax Matter
    11.03 (g)
the Company’s knowledge
    13.03  
Transfer Taxes
    11.03 (f)
Unaudited Financial Statements
    4.05 (a)
Units
  Recitals  
WARN
    4.17 (e)

36



--------------------------------------------------------------------------------



 



XIII.
MISCELLANEOUS
     A. Press Releases and Communications. No press release or public
announcement related to this Agreement or the transactions contemplated herein,
any other announcement or communication to the employees, consultants, customers
or suppliers of the Company or any of its Subsidiaries, shall be issued or made
by any party hereto or any of their controlled Affiliates without the joint
approval of Buyer and the Seller Representative; provided, however that Buyer
may issue press releases or make public statements or communications without
Seller Representative’s approval to the extent Buyer’s counsel advises it to be
required by law or the rules of the New York Stock Exchange as applicable to
Buyer, so long as Buyer gives Seller Representative a reasonable opportunity to
review such press release, announcement or communication before its release.
     B. Expenses. Regardless of whether the transactions contemplated hereby are
consummated, Buyer shall pay all of its own expenses (including attorneys’ and
accountants’ fees and expenses) in connection with the negotiation of this
Agreement, the performance of its obligations hereunder and the consummation of
the transactions contemplated by this Agreement. If the transactions
contemplated hereby are not consummated, the Company shall pay all of its own
expenses (including attorneys’ and accountants’ fees and expenses) in connection
with the negotiation of this Agreement, and the consummation of the transactions
contemplated by the Agreement.
     C. Knowledge Defined. For purposes of this Agreement, the term “the
Company’s knowledge” and similar terms as used herein shall mean the actual
knowledge, information or belief of Stuart Schoenmann, Joe White, Blake Fennell
and Bill Polito after conducting a reasonable investigation.
     D. Notices. All notices, requests, demands, claims or other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given when personally
delivered or transmitted by facsimile (when confirmation of transmission is
received), one day after deposit with Federal Express or similar overnight
courier service or three days after being mailed by first class mail, return
receipt requested. Notices, requests, demands, claims and communications to
Buyer, the Company, and the Seller Representative shall, unless another address
is specified in writing, be sent to the addresses indicated below:
Notices to Buyer, or, following the Closing, the Company:
IDEX Corporation
1925 West Field Court
Lake Forest, Illinois 60045
Attn: Frank J. Notaro, Esq.
         Daniel J. Salliotte
Tel: (847) 498-7070
Fax: (847) 498-9123
with a copy to:
Hodgson Russ LLP
The Guaranty Building
140 Pearl Street, Suite 100
Buffalo, New York 14202-4040
Attn: Richard F. Campbell, Esq.
         Brad A. Birmingham, Esq.
Tel: (716) 856-4000
Fax: (716) 849-0349
Notices to the Seller Representative:
c/o Norwest Equity Partners
3600 IDS Center
80 South 8th Street
Minneapolis, Minnesota 55402
Attn: Tom Schauerman
Tel: (612) 215-1695
Fax: (612) 215-1601
with a copy to:

37



--------------------------------------------------------------------------------



 



Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Attn: Jeffrey L. Kateman and Jason H. Silvera
Tel: (213) 485-1234
Fax: (213) 891-8763
     Any party may change the address to which notices, requests, demands,
claims, and other communications required or permitted hereunder are to be
delivered by giving the other party(ies) notice in the manner herein set forth.
     E. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated
(i) by Buyer or the Company without the prior written consent of the Seller
Representative or (ii) by the Sellers without the prior written consent of
Buyer. Notwithstanding the foregoing, Buyer may assign all or a portion of its
rights and obligations under this Agreement to one or more Affiliates of Buyer,
provided that Buyer shall remain liable hereunder notwithstanding any such
assignment. Nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties hereto or their respective
successors and permitted assigns, any rights, remedies or liabilities under or
by reason of this Agreement, other than sections which are specifically for the
benefit of Seller Indemnified Parties (including Section VII.B, Section IX.B,
Section IX.C, Section IX.I, Section XI.B, and this Section E), each of which is
intended to be for the benefit of the Persons covered thereby or to be paid
thereunder and may be enforced by such Persons.
     F. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     G. References. The table of contents and the section and other headings and
subheadings contained in this Agreement and the exhibits hereto are solely for
the purpose of reference, are not part of the agreement of the parties hereto,
and shall not in any way affect the meaning or interpretation of this Agreement
or any exhibit hereto. All references to days or months shall be deemed
references to calendar days or months. All references to “$” or “dollars” shall
be deemed references to United States dollars. Unless the context otherwise
requires, any reference to a “Section,” “Exhibit,” or “Schedule” shall be deemed
to refer to a section of this Agreement, exhibit to this Agreement or a schedule
to this Agreement, as applicable. Any reference to any federal, state, county,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. For
all purposes of and under this Agreement, (i) the word “including” shall be
deemed to be immediately followed by the words “without limitation”; (ii) words
(including defined terms) in the singular shall be deemed to include the plural
and vice versa; (iii) words of one gender shall be deemed to include the other
gender as the context requires; (iv) “or” is not exclusive; and (v) the terms
“hereof,” “herein,” “hereto,” “herewith” and any other words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including the exhibits hereto and the Disclosure Schedules) and not to
any particular term or provision of this Agreement, unless otherwise specified.
     H. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.
     I. Amendment and Waiver. Any provision of this Agreement or the schedules
or exhibits may be amended or waived only in a writing signed by Buyer, the
Company and the Seller Representative. No waiver of any provision hereunder or
any breach or default thereof shall extend to or affect in any way any other
provision or prior or subsequent breach or default.
     J. Complete Agreement. This Agreement (including the exhibits hereto and
the Disclosure Schedules) and the documents referred to herein (including the
Confidentiality Agreement and the Escrow Agreement) contain the complete
agreement between the parties hereto and supersede any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.
     K. Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopied or .pdf signature pages), any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.
     L. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION XIII.L.
     M. Specific Performance. Each of the parties to this Agreement acknowledges
and agrees that the other parties to this Agreement would be irreparably damaged
in the event that any of the terms or provisions of this Agreement are not
performed in accordance with

38



--------------------------------------------------------------------------------



 



their specific terms or otherwise are breached. Therefore, notwithstanding
anything to the contrary set forth in this Agreement, each of the parties to
this Agreement hereby agrees that the other parties to this Agreement shall be
entitled to an injunction or injunctions to prevent breaches of any of the terms
or provisions of this Agreement, and to enforce specifically the performance by
such first party under this Agreement, and each party to this Agreement hereby
agrees to waive the defense in any such suit that the other parties to this
Agreement have an adequate remedy at law and to interpose no opposition, legal
or otherwise, as to the propriety of injunction or specific performance as a
remedy, and hereby agrees to waive any requirement to post any bond in
connection with obtaining such relief. The equitable remedies described in this
Section XIII.M shall be in addition to, and not in lieu of, any other remedies
at law or in equity that the parties to this Agreement may elect to pursue.
     N. Governing Law; Consent to Jurisdiction. All matters relating to the
interpretation, construction, validity and enforcement of this Agreement shall
be governed by and construed in accordance with the domestic laws of the State
of Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than the State of
Delaware. Each of the parties to this Agreement hereby irrevocably and
unconditionally submits, for itself and its assets and properties, to the
exclusive jurisdiction of the Chancery Court of the State of Delaware and any
state appellate court therefrom within the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware), in
any action or proceeding arising out of or relating to this Agreement, the
agreements delivered in connection with this Agreement, or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment relating thereto, and each of the parties to this Agreement hereby
irrevocably and unconditionally (i) agrees not to commence any such action or
proceeding except in such courts; (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such Chancery Court of
the State of Delaware or any state appellate court therefrom; (iii) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such action or
proceeding in any such Delaware Chancery or state appellate court therefrom; and
(iv) waives, to the fullest extent permitted by law, the defense of lack of
personal jurisdiction or an inconvenient forum to the maintenance of such action
or proceeding in any such Delaware court. Each party hereto agrees that (i) this
Agreement involves at least $100,000.00 and (ii) this Agreement has been entered
into by the parties hereto in express reliance upon 6 Del. C. § 2708. Each of
the parties to this Agreement hereby agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties to this Agreement hereby irrevocably consents to service of
process in the manner provided for notices in Section XIII.D. Nothing in this
Agreement shall affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.
     O. Legal Representation; Conflict Waiver Acknowledgement. By approval of
this Agreement and the transactions contemplated hereby, each Seller
acknowledges and agrees that the law firm of Latham & Watkins LLP is
representing only the Company and the Seller Representative with respect to the
transactions contemplated hereby, and each Seller understands that he, she or it
is strongly encouraged to retain his own attorney, accountant and other
representatives to advise him, her or it with respect to the transactions
contemplated by this Agreement and the legal, tax, accounting, financial and
other impact thereon on such Seller. The parties acknowledge Latham & Watkins
LLP’s historical representation of IDEX Corporation and its Affiliates with
respect to a variety of different legal matters. The parties further acknowledge
that, for the negotiation, preparation, execution and delivery of this Agreement
and for representation with respect to the transactions contemplated thereunder,
IDEX Corporation has engaged separate legal counsel and waived the conflict of
interest arising from Latham & Watkins LLP’s representation of the Company and
the Seller Representative with respect to this matter. Notwithstanding the
foregoing restriction, Buyer, for itself and the Company and for Buyer’s and the
Company’s respective successors and assigns, irrevocably acknowledges and agrees
that all communications between the Sellers and/or the Company and its
Subsidiaries and counsel, including, without limitation, Latham & Watkins LLP,
made in connection with the negotiation, preparation, execution, delivery and
closing under, or any dispute or proceeding arising under or in connection with,
this Agreement which, immediately prior to the Closing, would be deemed to be
privileged communications of the Sellers and their counsel and would not be
subject to disclosure to Buyer or the Company in connection with any process
relating to a dispute arising under or in connection with, this Agreement or
otherwise, shall continue after the Closing to be privileged communications
between the Sellers and such counsel and none of Buyer, the Company or any
Person acting or purporting to act on behalf of or through Buyer or the Company
shall seek to obtain the same by any process on the grounds that the privilege
attaching to such communications belongs to Buyer or the Company and not the
Sellers.
* * * *

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Securities
Purchase Agreement on the day and year first above written.

            COMPANY:

CVI LASER, LLC
      By:   /s/ Stuart Schoenmann        Name:   Stuart Schoenmann        Its:
Chief Executive Officer        BUYER:

IDEX CORPORATION
      By:   /s/ Frank J. Notaro        Name:   Frank J. Notaro        Its: Vice
President        SELLER REPRESENTATIVE:

NORWEST EQUITY PARTNERS VII, LP
      By:   Itasca LBO Partners VII, LLP         Its: General Partner           
By:   /s/ John E. Lindahl        Name:   John E. Lindahl        Its: Managing
General Partner   

 



--------------------------------------------------------------------------------



 



            SELLERS:

NORWEST EQUITY PARTNERS VI, LP
      By:   Itasca LBO Partners VI, LLP         Its: General Partner           
By:   /s/ John E. Lindahl        Name:   John E. Lindahl        Its: Managing
General Partner        NORWEST EQUITY PARTNERS VII, LP
      By:   Itasca LBO Partners VII, LLP         Its: General Partner           
By:   /s/ John E. Lindahl        Name:   John E. Lindahl        Its: Managing
General Partner        NORWEST EQUITY PARTNERS VIII, LP
      By:   Itasca LBO Partners VIII, LLP         Its: General Partner         
  By:   /s/ John E. Lindahl        Name:   John E. Lindahl        Its: Managing
General Partner        JOHN HALE
      By:   /s/ John Hale        John Hale           

 



--------------------------------------------------------------------------------



 



         

            STUART SCHOENMANN
      By:   /s/ Stuart Schoenmann        Stuart Schoenmann                JOSEPH
WHITE
      By:   /s/ Joseph White        Joseph White                ROBERT SOALES
      By:   /s/ Robert Soales        Robert Soales                CAILONG BAO
      By:   /s/ Cailong Bao        Cailong Bao                HELMUT KESSLER
      By:   /s/ Helmut Kessler        Helmut Kessler                LYNORE
ABBOTT
      By:   /s/ Lynore Abbott        Lynore Abbott                BLAKE FENNELL
      By:   /s/ Blake Fennell        Blake Fennell                LYNN
STRICKLAND
      By:   /s/ Lynn Strickland        Lynn Strickland                WILLIAM
POLITO
      By:   /s/ William Polito        William Polito                DAVID HARGIS
      By:   /s/ David Hargis        David Hargis                CFIC, INC. OF
DELAWARE, a Delaware corporation
      By:   /s/ Robert Roderick        Name:   Robert Roderick        Title:  
Senior Vice President   

 